WlLLlAMS ML|LLEN

jahm M. Hlnwig
Dift¢t Dill: 202.293‘8]4$
jhu¢\vig@williamsmu|len.com

June 21,2013

Ms. Sarah Heidema

U.S. Department of State

Directorate of Defense Trade Controls
PM/DDTC, SA-l, Room 1200

2401 E Street, NW

Washington, DC 20037

Subject: Commodity Jurisdiction Requests for Data Files Posted by Defense Distributed

Enclosures: (l) Printouts of Drawings from Files Posted at DEFCAD.org
(2) Wikipcdia Page for 125mm BK-14M HEAT
(3) 'I'hingiverse Page for Sound Moderator
(4) Thingiverse Page for VZ.~SS Front Sight
(5) Examples of Solvent Trap Adapters
(6) Examples of CAD Files for .22 Pistols
(7) Examples of CAD Files for Muzzle Brakes
(8) Examples of CAD F iles for Slide Assemblies
(9) Examples of CAD Files for Voltlock System

Dear Ms. Heidema:

Defense Distributed has been requested by DTCC/END to submit requests for
commodity jurisdiction determinations in connection with Case No. XX-XXXXXXX for ten sets of
data files posted to DEFCAD.org. As demonstrated below, the tiles are primarily Computer
Aided Design (CAD) data files and should be considered public domain information that is
excluded fi'om the ITAR pursuant to Section 120.11. Defense Distributed therefore respectfully
requests a determination that these files are not subject to the ITAR.

COMMODITY DESCRIPTIONS

Each of these Commodity Jurisdiction requests relates to data tiles, almost all of which
are essentially blueprints that can be read by CAD software. A description of each tile or set of
files is set out below. The files are in one of the following fonnats:

¢ STL (STereoLithography or Standard Tessellation Language) is a file format
native to the stereolithography CAD sonare and can be used with some 3D
printers. “Stereolithography” is a means of creating physical 3D models of objects
using resin or carefully cut andjoined pieces of paper. STL files describe only

Defense Distributed CJ Requests
June 21 , 2013
Page 2

the surface geometry of a three dimensional object without any representation of
color, texture or other common CAD model attributes.

~ The IGS (Initial Graphics Exchange Specification) file format is the standard
format for transferring three-dimensional models between CAD programs lGS
files can store wireframe models, surface or solid object representations, circuit
diagrams, and other objects.

v SLDPRT is the proprietary image file format associated with the SolidWorks
brand CAD software SLDPRT files contain three-dimensional images of one
specific part of a product.

o SKP is the CAD drawing format for Google Sketchup, which is a quick, entry-
level 3D drawing program.

There are also a small number of Word (.DOC), text (.'I'XT) or image (.JPG or .BMP) Eles. A
printout of each tile is attached to the relevant DS-4076.

As explained further below, each of these files either was previously placed in the public
domain or contains only public domain information

l. Liberator Pistol Data Files

The files for the Liberator Pistol include sixteen STL files for the various parts and
components of the pistol, two “read me” text files that explain how to lawfully assemble the
pistol, a diagram of a pistol, and a permissive software license. If printed on a 3D printer, the
parts could be assembled into a single shot .380 caliber firearrn.

2. .22 Electric Data Files

The tiles for the .22 Electric are two stereolithography (STL) CAD files for models of a
barrel and grip for a .22 caliber pistol. If printed, the barrel would be a plastic cylinder with a .22
mm bore and the grip would be a plastic piece with two Smm diameter holes. If those pieces
were printed in plastic and used with an electronic system and firing mechanism, the barrel
would be expected to fail upon firing.

3. 125 mm BK-l4M High Explosive Anti-Tank Warhead Model Data File

The tile is a STL CAD file for a model of a BK-14M high explosive anti-tank warhead
without fms. The model, if printed on a 3D printer, would be a solid piece of plastic in the shape
of the warhead, but would not be capable of functioning as a warhead.

4. 5.56/.223 Muzzle Brake Data Files

The data files are three different CAD file formats (.IGS. .SLDPRT, and .STL) for a
model of a 5.56/.223 muzzle brake. If printed on a 3D printer, the model would be a plastic
piece in the shape of the muzz,le brake, but would be expected to fail if used with a weapon.

5. Springfie|d XD-40 Tactical Slide Assembly Data Files

The files are nineteen Computer Aided Design (CAD) data files in the SolidWorks
.SLDPRT file format for models of components of a pistol slide for the Springfield XD-40. The

Defense Distn'buted CJ Requcsts
June 21, 2013
Page 3

components, if printed on a 3D printer, would be plastic pieces in the shape of the components of
the slide assembly, but would be expected to fail if used with a weapon.

6. Sound Moderator- Slip On File

The file is a stereolithography CAD file for a model of a slip-on sound moderator for an
air gun. The model, if printed on a 3D printer, would work with an air gun, but would likely
melt if used with a firearm.

7. “The Dirty Diane” l/;-28 to */4-16 STP S3600 Oil Filter Silencer Adapter Fi|es

The file is a CAD data file in the SolidWorks .SLDPRT file format for a model of an oil
filter silencer adapter that is typically produced in stainless steel. If printed on a 3D printer, this
item could be used as a solvent trap adapter, which is used to catch solvents that are used in the
process of cleaning a gun. While a metal solvent trap adapter could be used as a silencer, a
plastic adapter would likely melt if used with a weapon as a silencer.

8. 12 Gauge to .22 CB Sub-Caliber lnsert Files

The files are a SKP CAD file for a model of a sub-caliber insert, two renderings of the
sub-caliber insert, and a “read me” text file providing information about the National Firearms
Act and the Undetectable Firearms Act. This item, if printed on a 3D printer, would be a plastic
cylinder with a .22 bore, and would be expected to fail if used with a weapon.

9. Voltlock Electronic Black Powder System Files

'I'he files are twelve CAD files for models of cylinders of various bores with a touch hole.
Eleven of the files are in the STL file format and one is in the IGS format. lf those pieces were
printed on a 3D printer and used with an electronic ignition, the barrel would be expected to fail.

10. VZ-58 Front Sight Filee

The files are a SolidWorks CAD tile in the .SLDPRT tile format and a rendering cfa
model of a sight for a VZ-58 rifle. If printed on a 3D printer and used with a weapon, the sight
would be expected to fail.

DATA ORIGIN

With the exception of item 1 (Liberator Pistol Data Files), each of these files was
provided to Defense Distributed by the creator of the files identified in the DS4076. In addition,
as explained below, many of these files were originally posted to www.thingiverse.com or other
intemet sites, and were freely available to any person with access to the intemet.

The Liberator Pistol CAD files were developed by Defense Distributed. The Liberator
pistol was designed as a combination of already extant and working files and concepts. The
pistol frame, trigger housing, and grip specifications were all taken directly from an AR-l 5 lower
receiver file that is in the public domain. The spring file is taken fi‘om a toy car file available on
Thingiverse. The hammer relies on striking a common roofing nail, and the barrel is a cylinder
bored for .380. The gun functions because of the properties of the .380 cartridge -- the brass

Defense Distributed CJ Requests
June 21, 2013
Page 4

casing itself is relied on to act as a breech. The printed and assembled gun is a simple improvised
weapon, not as complex as many of the improvised weapons of the 20th century, those available
in Army manuals, etc. All of the technologies used to create the Liberator data files are widely
available in the public domain.

IDENTICAL & SIMILAR FILES

The Liberator Pistol data files are for an improvised firearm that is similar to and based
on numerous items that are available on the intemet as well as in various books. The Library of
Congress online catalog lists numerous books on gunsmithing, including

¢ Clyde Baker, Modem gunsmithing; a manual of firearms design, construction,
and remodeling for amateurs & professionals (1959)
¢ John E. Traister, Clyde Baker’s Modem gunsmithing : a revision of the classic
(1981)
Frank de Haas, Mr. Single Shot’s gunsmithing idea book (1983)
Roy F. Dun]op, Gunsmithing (1996),
Franklin Fry, Gunsmithing f\mdamentals : a guide for professional results (1988),
James Virgil Howe, The modern gunsmith : a guide for the amateur and
professional gunsmith in the design and construction of iirearrns, with practical
suggestions for all who like guns (1982),
¢ Géra.rd Métral, A do-it-yourself submachine gun: it’s homemade, 9mm,
lightweight, durable, and it’ll _never be on any import ban lists! (1995),
Jack Mitchell, The Gun digest book of pistolsmithing (1980),
J. Parrish Stelle, The gunsmith’s manual; a complete handbook for the American
gunsmith (1883), and
o Patrick Sweeney, Gunsmithing: pistols & revolvers (2009),

among many others. Examples of online sources include:

ht_tp://www.wea@nscombat.com/zigpiE-and-gen~gg
h@://www.infinitearms.com/images2/v/manuals/Misc+Gun+Plans
ht_tp://thehomeggnsmith.com

http://www.scribd.com/doc/2444544 l/Pen~Gun-Mkl -Blu§print
hgps://www.google.comsearch?g=zimgg+blueprints&rlz=l Cl SK.PM enUS43

6US489&source=lnms&tbm=isch&sa=X&ei=%
oUvaJILmSwSxOYHoBa&ved=OCAoO AUoAO&biw=1600&bih=837

o http://ebookbrowse.com/gg_/ggns-homemade

Although DD converted this information into CAD file format, DD does not believe that it
created any new technical data for the production of the gun.

A drawing of the 125 BK-14M HEAT (Item 3), including measurements is currently
available on Wikipedia at h ://en.wiki diaor wiki/File:125mm BK-14m HEAT.JPG.

   

Defense Distributed CJ Requests
June 21 , 2013
Page 5

The Sound Moderator CAD file (Item 6) was published on 'I`hingiverse on March 3, 2011

and is still available on that site at ht_tp://www.thingiverse.com/thing:6808. 'I'he VZ-58 Front

Sight (ltem 10) was also published to Grabcad on December 14, 2012 and is still available on

that site at hgp://ggbcad.com/libM/front-sight-for-vz-dot-S8-rif`le.

The Oil Filter Silencer Adapter is identical to Solvent 'I` rap Adapters, which are produced
by numerous manufacturers and available as commercial products on many websites, including

amazon.com. (see http://www.amazon.com/s/ref=nb sb noss l?url=search-

alias%3 Dautomotive&field-

kemords=solvent+madapter&rh=n°@JA l 5684] 81 %2Ck%3Asolvent+trap+adapter.) These

items appear to be commercial products that would be subject to the EAR. As such, any related
technologies or technical data would also be subject to the EAR.

Examples of CAD liles similar to the .22 Electric Pistol (Item 2), Muzzle Brake (Item 4),
Slide Assembly (ltem 5), and Voltlock Electronic Black Powder System (Item 9) that are
currently available on the intemet are attached to the relevant DS4076.

As demonstrated above, all of the technical information included in the data Eles posted
to DEFCAD.org was previously available in the public domain. As such, this information is
excluded from the definition of “technical data” by 22 C.F.R. § 120.10(a)(5). For these reasons,
Defense Distributed respectfully requests that the Departrnent determine that the subject data
files posted to DEFCAD.org are not subject to the ITAR.

This submission contains Defense Distributed confidential business information We
respectfully request that the submission be kept confidential If you need additional information
regarding this submission, please contact me at 202-293~8145 or jhartwig@williamsmullen.com.

SmwrW _
ahna . Hartwrg

.All

1. Applkant'slntonmtlon: (S¢le<\ all that appty)
Appli<antls: m Govemment [:] Manulacturer [:] Exporter E| Manulacturer's Representative g Other

 

Appllsant Name: rcom¢»ny.ommmon) Defense Dlstrlbuted
Address: 711 W. 32nd Stteet, Apt, 1 15
Clty. Austln State TX le Code: 78705

Phone 02 501-743~9680 ?M/DDTC Reglstrant Code: (lf applicable)

 

 

Name: nom¢orcom¢u Cody R Wllson
Phone 8: 501-743-9680 Fax ¢: Emal|: crw&fdtst.org

 

2. Submltt¢r lnformatlon lf other than Appll¢ant ln Block ‘l: (Complete ll applicable]

 

 

 

 

 

Submitter Name: n' r , c , Wllllams Mullen FC

Address: 1666 lt Sr_:_. NW. Suite 1200

Clty: Washington State: DC le Code: 20006
Phone I: 202-293~8145 PM/DDTC Reglstranr Code: (lt applicable)

 

 

 

Narne: nomiorcmu<n Jahna M Hanwlg
Phone I: 202-293-8145 Fax #: Ematl: lhart!d_ngl|amsmullen.com
® Attachment: Agmg¢lnngg from Appll<ant to Submitter authorizan submitter to tile on |ts behalfand to release lnlormation ln Block 5.

 

 

 

3. Tnnu¢tlon Dsscr|ptlon: lNotec No request lnvolvlng Classlfled lnlonnatlcn wlll be considered l
Thls Appllcatlon Represents:

18 New Request

b~ El resubmission prior 0 case Nomber.
El stemmed without Amon (awA)
Cl reconsideration undude Prror cr core¢mmauon case mmber)
Summanze Reason for Resubmlsslon !llmn¢dro rzoa¢nam<rers)

 

Related to Compllance Matter nlmlredro rzoochoraam) g Yes l] No

. lst lsa£l_g_rjgd" to thlsls matter ls Ms. Brlg_et Van Buren

immeman

4. Scls¢t Commodlty Typs: (Select all that apply) (22 CF.R. 120.9. 120.10 and 121 .B)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l:] End ltem l:l Component/Major l:l Component/Minor m Part n Accessory/Attachment

l:] Software m Flrrnware l:] Servlces m System m lnformatlon or Technlcal Data
S. Commodltyl$srvlss lnfonnotion: (Note: Complete all that apply and if not applicable enter 'N/A'.)

a. Froduct Name: leerator Plstol Data Files

b. Model/Verslon Numbe': N/A

c. Part Numbet: N/A

d. National Stock Number: N/A

e. Other ldent|fler: (llappllcabls) N/A

l. Manufacturer: Defense Olsrributed

g. Service. N/A

h. Generlc Descrlption: Data files for single shot .380 caliber tlrearm
05-4076 Page 2 016

171-2013

 

i. Manufacturer’s Website: www.defdist.org

j. Commodity/Service Website: htth/defcad.com/liberator/

Note: Only one commodity may be entered; variants require separate submission. However. variants of a commodity or a family of commodities closely related. that
is. major characteristh and descriptive information of the commodity are essentially the same and would be included in the same US. Munitions Ust category and
subcategory may be considered

 

6. Addltional Commodity lnformationlDocumentation:

(Brochures. Technical information Orawings, Schematics. Blue Prints, Course Syliabus/Handouts. Training Materials.) Attach product datasheet or other technical
information such that an informed technical evaluation is possibie.) Note cost in U.S. Dollars. if unit is not listed in drop down list, e.g. service or training, enter the
commodity.

a. Cost PerUnit: 50.00 Copies
b. Documentation Attached: g

c. Patent lnformation'. n/a

 

7. Commodltyl$ervlce Description: (llmired to l200 characters)
Brief summary of commodity or service (e.g. component used in aircraft communication system). Describe the product`s use (what it does, how it operates. the
components/system in which it is used and ali current uses). Specify if commodity/service is controlled or restricted for public release by U.S. Government

e es for ihelliberator pistol include sixteen STL files for the various parts and components of the pistoi, two 'read mertext files tFiat explain how to laWu|ly
Eea

 

ssemble the pistol. a diagram of a pistol, and a permissive software license. if printed on a 30 printer, the parts could be assembled into a single shot .380 caliber
rm.

 

 

8. identify any special and/or unique characteristics/capabilities (Marir ali boxes that apply and provide explanation/description)
a. n Designed to military or intelligence standards or specifications
b. C] Designed for military application

c g Speciai characteristics (e.g. radiation~hardening. ballistic protection. hard points. TEMPEST capability, thermal or infrared signature reduction capability.
` surveillance or intelligence gathering capabllity).

d. [:] Commercia| item modihed for military application. provide nomenclature and model number to differentiate from commercial item.
e. n Commercia| item modified for military application, state specific distinct difference between original commercial item and modified item.
f. m Services (provide comparable information as that which provided above and by marking this box, indicate it is for services versus hardware).

Explariation/Description (lf the product is included in a higher assembly or end item, identify each higher assembly or end item that incorporates the product and its
use. identify all military applications and military capabilities of the product. and any equivalent products used for military application.) Summarize technical details of
Yial characteristics (e&|f image intensification tubes. provide level of technology, such as Gen ll, Gen ll|, etc.). (llmired r0600 charactersl

A

 

 

lQr_Emdils!.Qtig.ln

 

9. Militaryl€ommerciai Modificetion of Commodity:
a. Was this commodity originally specifically designed or developed for a military use?

g Yes g No

b. Was this commodity originally civil and subsequently adapted. configured or modified for a military use?
[] ¥es E No

c. Was this commodity originally military and subsequently adapted. reconfigured or modified for commercial use?
C] Yes g No

d. Specifically define the modifications/changes and capabilities added to the commodity. Llst any differences in form, fit and/or function between the modified and
unmodified versions: (Ii`mired r0600characters)

rl/A

[j Supporting Documentation Attached

 

10. Stetus of Froduct Development: (Marii the status of the product and provide an explanation/description)
a. ® ln Development
b. [:] in Use
Exp|anation/Description {iimired to 4000 characters)
ll'hese nies have been used to produce the parts for the Liberator and the Liberator has been assembled and tested l
[:] Supporting Documentation Attached

 

1 1. Funding History: (Checlt all that appiy)
lnclude funding source contract or subcontract number and supporting documentation

a. m USG Agency

b. [:] Foreign Government Agency

c. g U.S. or Foreign Contractor

d.|g soil Funded

e. m Unrversity Funded

Expianation/Description rlimired ro 600 characters)

 

fense Distributed received no funding from any outside source for the creation of the file.

 

 

054076 page 3 of 6
oi-zou

 

|:] Supporting Documentation Attached

 

12. U.S. and/or Foreign Avallabllity of mmig_\| Products: (Enter Foreign Export Controls. if known]
m None
§ » minn .

Manufacturer: john Simms

Commodity. online library of downloadable, printable books, blueprints. manuals and more concerning firearms, weaponry and combat topics

Modei ll: N/A in Use/ln Development in Use

Foreign Exports Controi:

   

 

Manulacturer's Website: Mp~J/www.weaponscombat.com/zip-pipe-and-pen-guns
Removelteni `
Manulacturer: Roderus Productions, LLC
Commodity: How-To information for the home/hobby gunsmith and enthusiast.
Modei il; N/A in Use/in Developmenr.in use
Foreign Exports Control:

 

 

 

Manufacturer: E. Martlllo

Commodity. Pen Gun MKl BIugprint

Modei |: NA in Use/ln Development:ln Use
Foreign Exports Controi:
Manufacturer's Website: htth/www.scrlbd.com/doc/24445441/Pen-Gun-Mk1-NiLeprint

Manufacturer. Gun Doctor

 

Commodity: 1911 Frame blueprint
Modei I: N/A in Use/ln Development:ln Use
Foreign Exports Control:

Manufacturer's Website: htth/www.weapgneer.netlforum/forum pr_>stsa§p?UD=6933
Manufacturer: infinite Arms, lnc.

Commodity. Slienced .22 Pistol Blueprlnt

Modei I: N/A in Use/ln Development: in Use
Foreign Exports Control:
Manufacturer‘s Website: htM/www.inhnitearms.com/image_sZ/v/manuals/Misc+Gun+Plans

 

    

 

§pianation/Description (lr'mired to 600 characters)

ese are examples of public domain gun blueprints and information rgarding home gunsmithing. Addltional information is vailab|e in the attached letter. l
g Supporting Documentation Attached

 

 

13. Sales lnforrnetion: (Select One) (See Block 13 Temp|ate)

Military and commercial sales data must be provided. as well as listing of the military and commercial customers The information pertains specifically to the commodity/
service in block 8. Complete the attachment if applicable (Note: Submit one single file up to 35MB with sales information Do not separate the sales information into
multiple smaller files.)

[] Sales information Attachment Clempi_ate_'jml}§_a|_es_ln!_p;manm‘)Anached

E No Saies

14. lies this Commodlty been: (/i'mired to 100 characters)

a. Has this Commodlty been Previously Exported g Yes I___l NO m Un|¢nown
if yes, cite u.S. Govemment licensing jurisdiction and provide license number, if applicable

 

 

¥osted to the intemet as public domain information l

b. Has this Commodity been the subject ofa Prior CJ? l:] Y€S [:] No § Unknown

if yes. Cite Ci Number.

(Applicant should list any prior CJ even if not submitted by them, e.g.. submitted by Origlnal Equipment Manufacturer (OEM), by the U.S. Government or by a third
fly-l

 

 

l

05-4076 Page 4 of 6
ot-zol 1

 

 

 

c. Has this Commodity been subject to a Department of Commerce Ciassification Request? [:] Yes l:l N° g U“k"°‘”“
ll yes. cite U.S. Governmeni licensing jurisdiction and ii under Department of Commerce. attach a copy with Export Control Classification Number (ECCN).

 

d. Has this Commodity been Exported under a Foreign Military Sale (FMS) case? [:] Yes [:l N° ®u"k"°‘""
if yes, cite Foreign Military Sale lFMS) case number.

J

 

1$. Doscrlption of the commodity and final DDTC action will be posted on the D°TC webslte for public access based on the information provided in Block 5 and
any other descriptive information provided below. if you believe that any information contained in Bloclt 5 is proprietary, please specifically identify the
information below and provide summarized rationale for DDTC to consider withholding the information from public notica: rum/ted to 600 characters Addiir`onal
justification may be provided as an artachmenr.)

|N/A l

 

 

 

16. Reason for Submltting CJ: ilimir¢d rowaciiaracrers)
|Per request of DTCC/END. Case No. XX-XXXXXXX. 4

 

 

 

17. Suggested U.S. Munitlons List or Commerce Control List Number:
a. u.S. Munitions List (22 C.F.it 121) Category/Sub Category
WA l
b. Export Administration Regulations ti 5 C.F.it 730-774), Export Control Classification Number
iwA |

 

 

 

18. Other Miacellaneous information to be Considered that is not Otherwise included in this Forrn: (e.g. U.S. Government Agency and point of contact information.)
{Ir'mired to 300 characiefs)

 

 

 

 

g Supporting Documentation Attached

 

 

 

osaors page 5 of 6
oi.zoix

 

 

1 9. Appllcaritlsubrnlturs Certlf'rcatiori: Note ONLV this one page must be printed. Sl¢.¥\ed. and scanned as an attachment
Under Penalty According to Federal i.aw (See 22 CFR 127. 22 U.S.C 1778, and 22 U.S.C 1001 ).
iam the authorized employee of thecompany cited in Bloclt l, or a third party as described in Block 2 authorized to submit on behalfof thecornpanyln Blodt 4. and

certify as to the accuracy and complet s f the information provided and have not knowingly omitted information that could have an impact on the final
determinati n issued by the US. Depa t of State. Furthermore, i have specihc authority to release for publication the text contained in Blodt S.

. ratios M.iimwig osm/2013
¢v...¢

printed Name Date

the Cotnmodity lurisdiction determination as well as any other information associated with this case.
- to the address below if box ls not check¢d.

     
     
 
 
 

Company. _lLlliams Mulien PC
Address: 1666 K St.. NW. Suite 1200
CitY- ibeme Sms*- DC zip code zoooe

 

phone |: 202-293-8\4$ Ernail: |hMi|lamsmulien.com

 

 

 

own
oi~aora Page 6 d 6

~tw» regan » .

 

n lnf

1. App|icant's lnlormation: ($elect all that app|yi
Applicant is: [] Government U Manulacturer m Exporter \:] Manufacturer's Representatlve ® Other

 

Appiicant Name: if , ,- , Defense Distributed
Adr.lress: 711 w. 32nd Street. Apt. tiS
Clty: Ausrin S!atef TX ZipCode: 7870$

phone ,: 591_743.958° PM/DDTC Registrant Code: (lf applicab|e)

 

   

W'£-.IZLB?;I
~\_` , l _.;M

Name. wainrarcam¢\) CLdy it. wilson

phone ¢: 501-743-9680 Fax I: Email: crw@deldist.org

 

 

2. Submltter information if other than Applicant in Block 1: (Complete if applicable)
Submitter Name: icww»y.orgmmmn) Williams Mullen PC
Address: 1666 K St., NW, Suit_e 1200
City: Washington State: DC Zip Code: 20006
Phone t 202-293»8145 PM/DDTC liegistrant Code: w app“cab;e)

 

   

Name; paint a¢cmu¢u Jahna M. Hartwig

Phone I: 202~293-8\4$ Fax 8: Email: ihartwig@wliliamsmullen.com
g Attachmenc Agthmmg|gn from Applicant to Submitter authorizing submitter to life on its behalf and to release information in Slock S.

 

 

 

3. Transaction Description: (Note: No request involving Classihed information will be considered)
This Application Represents:

a~ g New Request

b- m Resubmission Prior CJ Case Number.
[I] newman without minn mwA)
[] Reconsideration (lnclude Prior CJ Determination Case Number)

 

 

Summarize Reason for Resubmission gumnedto izoogar;_acm)

Reiated to Compliance Matter (limir¢dra uoodiaraam) E Yes m No
ll '

   

» ovide disclosure and/or case number if available and details to include U.S. Govemrnent Point ol Contact ll status chan es advise DDTC
ase t ' d

pecialist ls assigned to this matter is Ms. Bridget Van Buren.

 

 

 

 

S._§izmmsidi!¥_va.cdmisi.n
4. Solact Commodity Type: (Selectall that apply) (22 C.F.R. i20.9. 'izo.lOand 121.8)

m End item [:] Component/Major m Component/Minor l:l Part m Accessory/Attachment

m Soitware [:l Firmware m Services m System g informationorTechnicai Daia
5. Comrnodity/Serviceinformation: (Note: Complete all that apply and if not applicable, enter 'N/A“.)

a. Product Name: .22 Electric Data Files

b. Modei/Version Number: N/A

 

c. Pan Number: N/A
d. National$tock Number: N/A
e. Other ldentffieniliapp|icable) N/A
f
9

 

 

 

 

 

 

. Manufacturer: Froteus
. Service: N/A
h. Generic Description: STL data files for plastic model oi barrel and grip pieces for .22 electric firearm
osaon Page 2 ol 6

01-?0\3

 

i. Manufacturer's Website: www.defdist.org

i. Commodity/Service website: http://defcad.com/capacitor~ZZ-firearm/

Note: Only one commodity may be entered; variants require separate submission. However. variants ol a commodity or a family of commodities closely related. that
is. major characteristh and descriptive information of the commodity are essentially the same and would be included in the same U.S. Munitions List category and
subcategory may be considered

 

6. Addltional Commodlty information/Dowmentation: y
(Brochures. Technical information, Drawings, Schematics. Blue Prints. Course Syilabus/Handouts. Training Materiais.) Attach product datasheet or other technical
information such that an informed technical evaluation is possible.i Note: cost in U.S. Doiiars. ll unit is not listed in drop down iist. e.g. service or training. enter the
commodity.

 

a. Cost Per unit $0.00 Copies
b. Documentation Attached: g
c. Patent informations nla

 

 

7. Commodftyl$ervice Descrlptlon: (lr'mr'red to 1200 characters)
Brief summary of commodity or service te.g. component used in aircraft communication system). Describe the product's use twhat it does. how it operates, the
components/system in which it is used and all current uses). Specify if commodity/service is controlled or restricted for public release by U.S. Governrnent.

e es are two stereo t ograp y t es t at are m e s o a arre an gr p or a . ca r pistoi. if printed, i`h?barrel would be a plastic cylinder with a 12 mm
e and the grip would be a plastic piece with two Smm diameter noies. if those pieces were printed in plastic and used with an electronic system and firing
echanism. the barrel would be expected to fail upon firing.

 

 

 

B. identify any special and/or unique characteristics/capabilities (Mark all boxes that apply and provide explanation/description)
a. E] Designed to military or intelligence standards or specifications

b. [:] Designed for military application.

c m Speciai characteristics (e.g. radiation-hardening ballistic protection hard points. TEMPEST capability, thermal or infrared signature reduction capability.
` surveillance or intelligence gathering capabliity).

d. [] Commerciai item modified for military application, provide nomenclature and model number to differentiate from commercial item.
e. m Commercial item modified for military application. state specific distth difference between original commercial item and modified item.
f. [] Services (provide comparable information as that which provided above and by marking this box. indicate it is for services versus hardware).

Explanation/Description (if the product is included in a higher assembly or end item. identify each higher assembly or end item that incorporates the product and its
use. identify all military applications and military capabilities of the productl and any equivalent products used for military application.) Summarize technical details of
special characteristics fe.g. if image intensification tubes. provide level of technology. such as Gen il. Gen lll. etc). flimr'ted toéol)characrers)

IK l

 

ln._i:m_dm_Qcigin

 

9. Military/commercial Modification of Commodity:
a. Was this commodity originally specifically designed or developed for a military use?

m Ves g No

b. Was this commodity originally civil and subsequently adapted. conhgured or modified for a military use?
[:] Yes E No

c. Was this commodity originally military and subsequently adapted. reconfigured or modified for commercial use?
n Yes E No

d. Speciiicaiiy deline the modifications/changes and capabilities added to the commodity. List any differences in form. fit and/or function between the modified and
unmodified versions: (limired to 600 choracrers)

rilA l

m Supporting Documentation Amched

 

 

10. Status of Product Development: (Marlr the status of the product and provide an expianationldescription)
a. g ln Development

b. [:] in use
ExpianationlDescnption (Iimlted to 4000 characters)

[To the best of Defense Distributed's knowledge. this file is conceptual in nature and has not been used to produce the plastic models of the barrel or grip. l
E] Supporting Docurnentation Attached

 

‘l‘l. Funding l-iistory: (Checit all that app|y)
include funding source contract or subcontract number and supporting documentation

a. m USG Agency

b. 13 Foreign Government Agency

c. [:] U.S. or Foreign Contractor

d. E sen Funded

e. m University Funded

Explanation/Description (Iimited to 600characrers)

 

o the best of Defense Distributeds knowiedge, Proteus received no funding from any outside source for the creation of the Ele. l

 

 

054076 Page 3 of 6
oi-aota

 

m Supporting Documentation Attached

 

1 2. U.$. and/or Foreign Availability of identical Products: (Enter Foreign Export Controis, if known)

E] None

 

 

Manufacturer: Ailan Howard
Commodity: ituger ltmkiii(> stainless steel .22 automatic pistol with 6" barrel CAD Fiies
Modei l: N/A in Use/ln Development: in Use

Foreign Exports Control:
Manulacturer's Webaite: http'.//grabcad.com/library/ruger-kmltiii6-stainless-steel-22-automatic~pistol-with-b.barrel

Manufactuier: Tom Prex

Commodity. .22lr Fistol CAD Fiies
Modei ¢: N/A in Use/in Development: in Use

 

Foreign Exports Controi:
Manufacturer's Website: htth/giabcad.com/iibrary/Zer-pistoi

 

 
 

Manufacturer: Fred Works

Commodity: Browning Buclt Marlr Threaded Barrel

Modei l: N/A ln Use/ln Development:in Use
Foreign Exports Controi:
Manufacturer's Website: htth/grabcad.com/library/browning-buck-mark-threaded barrel

 

Exnianation/Description (llmired to 600 characters)
[|’hese CAD files are for models of a complete .22 pistol, including the barrel and grip, as well as other components, l
[] Supporting Documentation Attached

ii._&aleslo£e_rmad.e_o

13. Sales lnformatlon: (Select One) (See Biock 13 Temp|ate)
Military and commercial sales data must be provided, as weil as listing of the military and commercial customers. The information pertains specifically to the commodity/

service in Bloclt 8. Complete the attachment if applicable. (Note: Submit one single file up to 35MB with sales information Do not separate the sales information into
multiple smaller files.)

[:] Sales lnfom\ation Attachment Milian
@ No Saies

 

 

14. Has this Commodity been: {llmi`red to l00characters)

a. Has this Commodity been Previously Exported
if yes. cite U.S. Governm_gnt licensing lurisdiction and provide license number. if §ppiicable.

® yes [:] No E] Unitnown

Losted to the lnternet as public domain information.

b. Has this Commodity been the subject of a Prior CJ? m yes m N° g unkn°W"

if yeS, Cite CJ Number.
(App|icant should list any prior CJ even if not submitted by them. e.g.. submitted by Original Equipment Manufacturer (OEMj, by the U.S. Govemment or by a third

alTy.)
|

 

 

c Has this Commodity been subject to a Departrnent of Commerce Classilication Request? m Yes l:l N° g U"k"°W"
if yes, cite U.S. Government licensing jurisdiction and if under De_partment of Commerce. attach a copy with Export Control Ciassification Number (ECCN).

d. Has this Commodity been Exported under a Foreign Military Sale (FMS) case? m Y°‘ m N° EU"""°W"
if yes. cite Foreign Military Sale (FMS) case number.

|

 

15. Description of the commodity and final DDTC action will be posted on the DDTC website for public access based on the information provided in Biock 5 and
any other descriptive information provided below. ifyou believe that any information contained in Bloclt 5 is proprietary, please specifically identify the
information below and provide summarized rationale for DDTC to consider withholding the information from public notice: fLimi'red to 600charactcrs. Addlrional

justification may be provided as an attachment.)
|N/A l

 

 

 

 

 

 

16. Reason for Submitting CJ: rilriii'red ro soocriaracr¢rs)
lear request or otcc/Eno, case No. isoooiaaa. l
05-4076 Page 4 of 6

0\-20'|)

 

17. Suggested U.S. Munitions List or Commerce Control List Number:
a. U.Sr Munitions List (22 C.F.R l2l) Caiegory/Sub Category
l~/A l
b. Export Administration Regulations (l 5 C.F.R. 730-774), Export Control Classilication Number
|wA |

 

18. other Miscollaneous lnfonnation to be Considered that is not Othervrlse included in this Forrn: (e.g. U_S. Government Agencyland point o{ contact information.)
{l/mired to 300 characters)

 

 

 

 

g Supporting Documentation Attached

 

 

 

gis~.z‘g:: Page 5 016

 

A |

 

 

19. App|lcantl$obmitter's tertiiication: Noie. ONLY this one page must be printed. signed, and scanned as an artadvnent
Under Penalty Accordlng to Federal Law (See 22 CFR 127, 22 U.S,C. 2778. and 22 U.S.C 1001).

lam the authorized employee ofthe company cited in Blocit 1, or a third partyas described in Bloc.lt 2 authorized to submit on bei\alfofthe company in Blocit 4, and
certliy as to the accuracy and completeness the information provided and have not lmowingly omitted information that could have an impact on the final

determh n issued by the U.S. nm of State. furthermore l have specific authority to release for publication the text contained ‘m Biodt 5.
1
,d" § bna M rimwig gai/2013

( Slgnature Printed Name Date

ing this box, Apchant authorizes » nw the Commodity lurisdiction determination as wei as any other iniormation associated with this case.
e Commodty lurisdiction determination ‘ - ~ mailed to the address below lt box ls not dteclted.

 

  

Narne Jahna M. Hartwig
Tltic Partner

 

 

 

 

 

 

 

 

 

Company: Wiiilams Mullcn PC
Address: lo66KSt,NW.Suitel200
Clty: Wasiington Slate: DC Zip Code 20006
Phone l: 202-293-8145 Email: ha iiiamsmuilen.com
0$4076 Fage 6 d 6

Gl-Nll

A._&oniicam_lniecmatien
1. Applicant's lnformation: (Seiect ali that app|y)
Applicantrs: m Government [___i Manulacturer|:| Exporter g Manufacturer's Representative® other

 

 

 

 

 

 

Applicant Name: rr r o , ‘ Defense Distributed

Address: 711 W. 32nd Street. Apt. lis

Cit\n Austin State: TX Zip Code: 78705
Phone l: 501 -743-9680 FM/DDTC Reglstrant Code: m appri¢ab|ej

 

Bi?§.?'£il='”jlij

      

Name: minorities Cody R Wllson
Phone¢: 501-743-9680 Fax ¢: Email: crw@defdist.org

 

2. Submltter information if other than Applicant in Bloclt 1: iComplete ii applicable)

 

 

 

 

 

Submitter Name: rr , , o _ ' WilliamsM\Mn PC

Address: 1666 KSt, NW, Suite 1200

City. Washingt_on State: DC Zip Code: 20006
phone I: 202-293-8145 PM/DDTC Registrant Code: m apprkabm

 

   

Name: owrdcwu¢u Jahna M. Ha_rtwig
Phone l: 202-293-8145 Fax s: Emaii: jharrwig@williamsmullen.com

m Attachmenr. Ag_thgr_izat|_onfrom Appllcant to Submitter authorizing submitter to file on its behalf and to release information in Sloclt S.

 

 

 

3.1'ransactlon Descrlption: (Note: No request involving Ciassified information will be considered)
Thls Appiicatlon Represents:

a' E New Requesr

b- U Resubmission Prior CJ Case Number.
C] returned without minn irrwA)
m Reconsideration (lnclude Prior C.l Determination Case Number)
Summarlze Reason for Resubmission filmrredro 1200 charach

 

 

Reiated toCompiiance Matter nimmdro rzoorhamrerx) E Yes l:l No
ii ~ - rovide disclosure and/or case number if available and details to include U.S. Govemment Point of Contact. ii status cha
n 1

     

- es advise DDTC.
d

 

 

 

 

4. Select Commodity Type: (Seiect all that appiy) (22 C.F.R. 120.9. 120.10 and 121 81

 

 

 

 

 

 

 

 

 

 

 

13 End item ij Component/Major [:i Component/Minor m Part C] Accessory/Attachment

m So|‘tware ij F|rmware ij Services ij System E information or Technlcal Data
5. Commodity/Service lnforrnation: (Note: Complete all that apply and |f not applicablel enter "N/A".)

a. Product Name: 125 mm BK-MM high explosive ami-tank warhead model Data File

b. Modei/Verslon Number: N/A

c. Part Number: N/A

d. Nationai Stock Number. N/A

e. Other ldentifier: ill applicabia) N/A

f. Manufacturer: Proteus

g. Service: NIA

h. Generic Description: STL data file for a plastic model of a 125mm BK-i 4M high explosive anti-tank warhead
aware Fage 2 of 5

01-20‘| 3

 

i. Manufacturer's Website: www.defdist.org

j. Commodity/Service Website: htth/defcad.com/i ZSmm~heat/

Note: Only one commodity may be entered; variants require separate submission, However, variants of a commodity or a family of commodities closely reiated, that
is. major characteristics and descriptive information of the commodity are essentially the same and would be included in the same u.S. Munitions List category and
subcategory may be considered.

 

6. Additionai Commodity lnformationlDocumentatlon:

(Brochures, technical information Drawings, Schematics. B|ue Prints, Course Syilabus/Handouts. Training Materials.) Atrach product datasheet or other technical
information such that an informed technical evaluation is possible.) Note: cost in US. Dollars. if unit is not listed in drop down list. e.g. service or training, enter the
commodity.

 

a. Cost Per Unit: 50.00 Coples
b. Documentation Attached: g
c. Patentinformation: n/a

 

 

7. Commodity/Service Description: (Ir‘mr'ted to 1200 charactersl
Brief summary of commodity or service (e.g. component used in aircraft communication system). Describe the products use iwhat it does. how it operates, the
components/system in which it ls used and ali current uses). Specify if commodity/service is controlled or restricted for public release by U.S. Govemment.
[i'h?ilmb"fiies for a model of a BK?UM high explosive anti-tanlt warhead without i'ins. The modei, if printed on a 30 printer, would Wa solid piece oi plai'ti'c`l
n the shape of the warhead. but would not be capable functioning as a warhead.

 

 

 

B. identify any special and/or unique characteristics/capabilities: (Mark ali boxes that apply and provide expianation/descrlption)
a. [:] Designed to military or intelligence standards or specifications
b. m Designed for military application

m Special characteristh (e.g. radiation-hardening bailistic protection. hard points, TEMPEST capability. thermal or infrared signature reduction capability.
` surveillance or intelligence gathering capability).

d [] Commercial item modified for military application provide nomenclature and model number to differentiate from commercial ltem.
e. |:] Commerciai item modified for military application, state specific distinct difference between original commercial item and modified ltem.
f. ij Services (provide comparable information as that which provided above and by marking this box. indicate it is for services versus hardware).

Expianation/Description (if the product is included in a higher assembly or end item. identify each higher assembly or end item that incorporates the product and its
use. identify all military applications and military capabilities of the product. and any equivalent products used for military application.) Summarize technical details of
fs£eciai characteristics (e.g. if image intensiflcation tubes, provide level of technology, such as Gen ll, Gen i|l. etc.). (Iimited ro 600chalacters)

A

 

 

Mln

 

9. Military/Commercial Modlfication of Commodlty:
a. Was this commodity originally specifically designed or developed for a military use?

i:] Yes g No

b. Was this commodity originally civil and subsequently adapted. conflgured or modified for a military use?
|:] Yes ® No

c. Was this commodity originally military and subsequently adapted. reconfigured or modified for commercial use?
[:| Yes g No

d. Specif”icaliy define the modifications/changes and capabilities added to the commodity. List any differences in form, iit and/or function between the modified and
unmodified versions: (Iimired to 600characrers)

iWA j

C] Supporting Documentation Attached

 

 

10. Status of Froduct Development: (Mark the status of the product and provide an expianation/description)
a. ® in Development

b. [| ln Use
ExpianationlDescrl pilon filmr'ted lo 4000 characters)

irc the best of Defense Distributed‘s knowiedge, this file is conceptual in nature and has not been used to produce the plastic model of the warhead.
|:] Supponing Documentation Artached

 

11. Fundlng History: iCheck ali that apply)
include funding source contract or subcontract number and supporting documentationl

a. m USG Agency

b. |___] Foreign Government Agency

c. g U.S. or Foreign Contractor

d. ® Seif Funded

e. [:] University Funded

Explanatlon/Description (/imited to 600characiers)

iio the best of Defense Distributeds knowledge_. Froteus received no funding from any outside source for the creation of the file.

 

 

 

054076 Page 3 of 5
0\»7011

 

[] Supporting Documentation Attached

 

12. U.S. and/or Foreign Avallabillty of |_dentlc_al Products: (Enter Foreign Export Controls. if known)

iii None
Manufacturen Mi_ti_pedia

Commodity. Data File for lZSmm BK-ldm HEAT Round

Modei az N/A in Usdin Development: in Use

Foreign Exports Controi:
Manufacturer‘s Website: htth/en.wikipedia.org/wiki/File:i 25mm BK-i4m HEATJPG

Explanation/Description (llmired to 600 characters)

|'[h'is data file contains a drawing with the dimenions for the iZSmm Bl<l4M HEAT Round along with a picture of the round.

® Supporting Documentation Attached

13. Sales lnforrnation: (Seiect One) (See Biock 13 Temp|ate)
Military and commercial sales data must be provided. as well as listing of the military and commercial customers. The information pertains specifically to the commodity/
service in Biock 8. Complete the attachment if applicable (Note: Submit one single file up to 35MB with sales information Do not separate the sales information into
multiple smaller files.)

m Saies information Attachment C[gmpiatg_:mgcig_lj_§aies_lnfprmananAnached
® No Sales

 

 

 

 

 

14. Has this Commodity been: {limr'ted to 100 characters)
a. Has this Commodity been Previously Exported g Yes l:] N° m unknown
|f s cite U.S. Government licensing lurisdiction and provide license number. if applicable
posted to the intemet as public domain information j

b. Has this Commodity been the subject of a Prior CJ? [] Yes [] No g Unknown

if yes. Cite CJ Number.
(Applicant should list any prior CJ even |f not submitted by them. e.gq submitted by Original Equipment Manufacturer (OEM), by the US. Govemment or by a third
Pamr~)

c. Has this Commodity been subject toa Departrnent of Commerce Ciassification Request? m Yes m N° ® U"k"°W"
lfyes, cite U.S. Government licensing jurisdiction and if under De_oartment of Commerce, attach a copy with Export Control Classification Number (ECCN).

a. i»ias this commodity been cxponed under a Foreign Military sale rFMs) case? E] Y€S [l N° ®Unkn°w"
if yes, cite Foreign Military Sale lFMSl case number.

 

j

1$. Description of the commodity and final DDTC action wlll be posted on the DDTC website for public access based on the information provided in Biock 5 and
any other descriptive information provided below. lf you believe that any information contained in Biock 5 is proprietary, please specifically identify the
information below and provide summarized rationale for DDTC to consider withholding the information from public notice: (I.imited ro 600charar:rers. Additional
jus tmcarion may be provided as on arrachmentJ

lN/A 41

'lo. Reason for Subrnlttlng CJ: rum/red ro 600 characters
[Pet request or otcc/s~o, case No. 13.0001444. l

 

 

 

 

17. Suggested U.S. Munitions List or Commerce Control List Number:
a. U.S. Munitions List (22 C.F.R. 121) Category/Sub Category
|N/A |

b. Export Administration Reguiations (15 C.F.R 730-774), Export Control Ciassification Number
lN/A |

 

 

18. Other Misce|laneous information to be Considered that is not Otherwlae included ln this Form: (e.g. U.S. Government Agency and point of contact information.)
(ilmired to 300 characters)

 

 

 

 

g Supporting Documentation Attached

 

 

 

owen Page 4 ar s
Dl-?U\ 3

 

' l l
1 9. Appllcantl$ubmitter‘s €ertihcatlom Note ONL¥ this one page must be printed. srgned, and scanned as an attachment
Under Penalty According lo Federal Law (See 22 CFH tZ7. 22 U.S.C. 2778. and 22 U.S.C. 1001).

l am the authorized employee of the company cited in Biock 1, or a third party as described in Biock 2 authorized to submit on behalfof the company in Biodt 4, and
certify as to the accuracy and completeness of the information provided and have not knowingly omitted information that could have an impact on the final

 

 

 

 

 

 

 

 

det issued by the US. Depa t of State. Furth\ermore. l have specific authority to release for publication the text contained in Blodt 5.
171- "'"> iahns M. Hartwig osm/2013
/ sigifaiiF¢ f r>rimed flame pate
g 8 checking this box. Applicanl authorizes all the Commodity Jurisdlction determination as well as any other information associated with this case
Commodity .ltlrlsdfrxfon determlna will be mailed to the address below lf box ls not cbedted.
lahna M Hait_vig
Tltle: Partner
Company: !i_l!_ams Mullen PC
Address: 1666 K St. NW, Suite 1200
City; W_a_§hingtor-i State: DC Zip Code: 20006
Phoner: 202293-3145 smart man_wiggwiliamsmunm.cam

 

 

 

 

 

mar Pm$d$

 

 

1. Appllnnt's lnfon'natlon: (Seiect all that applyl
Applicantis: n Govemment C] Manuiacturer [:] Exporter [:| Manufacturer's Representative® Other

 

 

 

 

 

App|icant Name: rr v , ¢‘ , “ _D_ef_ense Distributed

Address: 711 W. 32nd Street. Apt. 115

C|tY. Austin State: TX Zip Code: 78705
Phone l: 501-743~9680 PM/DDTC Registtant Code: (lf applicable)

 

 

U." \"',f." 1";`.)'1`! '}

 

Name: team arcomxu Cody R. Wilson
Phone |: 501-743~9680 Fax I: Email: Mdefdist.org

 

 

2. Submltter lnformation if other than Applicant in Biock 1: (Complete if applicabie)

 

 

 

 

 

Submllter Name: if r‘ , W||liarns Mullen PC

Address: 1666 K St. NW. Suite 1200

Cit'y: Washir_iggon State: DC Zip Code: 20006
phone r; 202~293»8145 PM/oorc negasmm code m applicab¢e,

 

 

Name: mmrarcomxo Jahna M. liartwig
Phone I: 202-293~8145 Fax l: Email: ihartwiggwilliamsmulien.com
g Attachment: Agmgnnngn from Applicant to Submitter authorizing submitter to file on its behalf and to release information in Biock 5.

 

 

 

 

3. Trlnsactlon Doscrlptlonz (Note: No request involving Ciassiiied information will be considered)
This implication Represents:

a- g New Request

b~ m Resubmission Prior CJ Case Number:
[:] seemed vmvour mich iRwA)
m Reconsideration (lnciude Prior CJ Determination Case Numbet)
Summarize Reason for Resubmission (ilmiredro lzoocharocrerx)

 

 

Reiated to Compliance Matter fiin-uredra rzoocharocrus) g ¥es m No

 

~ iaiist is assigned" to this matter is Ms. Bridget Van Buren

 

 

§_C£mmadls¥_m§.ccilztism
4. Select Commodity typo: (Seiect all that apply) (22 C.F.R 120.9. 120.10 and 1218)
m End Item n Component/Major l:l Component/Minor L__| Part l:] Accessory/Attachment
[:] Sohware m Firrnware [:l Services m System g information or Technlcal Data

 

$. Commodity/Servlceln!onnation: (Note: Complete all thatapply and if not applicable, enter 'N/A".)

 

 

 

 

 

 

 

 

 

 

a Product Name: 556/223 Muzzle Brake Data Fiies
b. ModelNersion Number: N/A
c. Part Number: N/A
d. National Stock Number: N/A
e. Othet ldentif`rer: ill appiicable) N/A
f. Manufacturer: Shane Naughton
g. Service: N/A
h. Generic Description: Three CAD data liles for a 5.56/.223 muzzle brake
0$-4076 Fage 2 of 7

01-20\3

 

i. Manufacturer's Website: www.defdist.org

i. Commodity/Service Website: httpj/defcad.com/S»S&~ZZ3-rnuzzle~break/

Note: Only one commodity may be entered; variants require separate submission, However, variants of a commodity or a family of commodities closely related. that
ls, major characteristics and descriptive information of the commodity are essentially the same and would be included in the same u.S. Munitions List category and
subcategory may be considered

 

6. Addftlona| Commodity lnformatlonlDocumentation:

(Brochures. Technicai information Drawings, Schematics. Blue Prints. Course Syiiabus/Handouts. Training Materiais.) Artach product datasheet or other technical
information such that an informed technical evaluation is possib|e.) Note: cost in U$. Doliars. if unit is not listed in drop down list, e.g. service or training. enter the
commodity.

 

a. Cost Per Unit: 50.00 Copies
b. Docun'ientation Attached: g
c. Patentlnformation: n/a

 

 

7. Commodity/Servlce Deocriptlon: (Iimi'redro lloocharocters)
Brief summary of commodity or service (e.g. component used in aircraft communication system). Describe the products use fwhat it does. how it operates. the
components/system in which it is used and all current uses). Specify if commodity/service is controlled or restricted for public release by U.S. Government.
e ta esare ree erent eormats. . ,a orarn oa. . m r e. print ona p nter,tern ewou a
stic piece in the shape of the muule brake, but would be expect_e_d to fail if used with a ngi_

 

8. identify any special and/or unique characteristics/capabilities fMark all boxes that apply and provide explanation/description)
a. m Designed to military or intelligence standards or specifications
b. [:] Designed for military application.

m Specia| characterisch (e.g. radiation-hardening bailistic protection. hard points, TEMPEST capability. thermal or infrared signature reduction capability.
surveillance or intelligence gathering capability).

d. D Commerciai item modified for military application. provide nomenclature and model number to differentiate from commercial item.
e. [] Commerclal item modified lot military application. state specific distinct difference between original commercial item and modified item.
f. m Services (provide comparable information as that which provided above and by marking this box. indicate it is for services versus hardwarei.

Explanation/Description (if the product is included in a higher assemny or end item, identify each higher assembly or end item that incorporates the product and its
use. identify all military applications and military capabilities of the product. and any equivalent products used for military applicationJ Summan`ze technical details of
Bial characteristics ie.g. il ithensification tubes, provide level of technology. such as Gen ll. Gen iil, etc.). (Ilmlred to 600characters)

 

intimate

 

9. Military/Commercial Modlf'lcation of Commodity:
a. Was this commodity originally specifically designed or developed for a military use?

ij ves g No

b. Was this commodity originally civil and subsequently adapted. configured or modified for a military use?
m ¥es g No

c. Was this commodity originally military and subsequently adapted. reconfigured or modified for commercial use?
[] ¥es ® No

d. Specificaliy define the modifications/changes and capabilities added to the commodity. List any differences in form, fit and/or function between the modified and
unmodified versions: (Iimired to 600characters)

rl/A l

n Supporting Documentation Attached

 

10. Status of product Development: fMark the status of the product and provide an explanation/description)
a. In Development

 

b. g in Use
Exggnation/Description (Iirnlredro 4000 characters)
o the best of Defense Distributed's knowiedne. this file is conceptual in nature and has not been used to produce the plastic model of the muzzie brake. l

 

 

m Supporting Documentation Attached

 

1 l. Fundlng l-llstory: (Check all that app|y)
include funding source contract or subcontract number and supporting documentation

a. m USG Agency

b. g Foreign Government Agency

c. [:] U.S. or foreign Contractor

d. g seir Funded

e. m University Funded

Expianation/Description {Ilmired ro 600 characters)

 

lie the best of Defense Distributed's knowledge Shane Naughton received no funding from any outside source for the creation of the file.

os-aina Page 3 of 7
ot -2oi a

 

 

[:| Supporting Documentation Attached

 

12. U.S. andlor Foreign Availability of moting Products: (Entet Foreign Export Controls. if known)

 

Manufacturer. Reimo Soosaar
Commodity Muzzle brake for vz.SS CAD file
Modei |: N/A in Use/in Development: in Use

Foreign Exports Controi:

 

 

Manufacturer's Website: http‘J/grabcad.com/iibrarylmuzzle-brake-for~vz-SB

Manufacturer: San'i D.

     
 

Commodity. 7,62mm muzzie brake (compensator)

 

 

 

Modei l: N/A in Use/in Development: in Use
Foreign Exports Control:
Manufacturer's Website: http'//grabcad.com/library/7-62mm-muzzle-brake<ompensator

 

  

' "'T.t f;;‘j\€§

Commodity. Mzt brake
Modei I: N/A in Use/in Development in Use
Foreign Exports Control:

 

Manufacturer's Website: http://grabcad.com/librg/mz'i-brake

ll£t:.c "`

Manufacturet: ToddAho

Commodity: Amd SS/ak 47 muzzle brake

Modei l: N/A in Use/in Development ln Use
Foreign Exports Control:

  

 

Manufacturer’s Website: h@'J/grabcad.com/|ibrary/amd-o$.alt-d?-rnuzzle-btake

 

Manufacturer: John Reese

Commodity. Barret m82al

Modei I: N/A in Use/in Development:ln use
Foreign Exports Control:

 

Manufacturer's Webs|te htth/grabcad.com/libiary/barret-mBZa1

,*4:'\,)";:': mm `

Manufacturer: John Reese

Commodity: M95 munle brake

Modei |: N/A in Use/in Development:ir\ Use
Foreign Exports Controi:

 

Manufacturer's Website: hanLqrabcad.com/library/mQS-muzzie~brake

Manufacturer: Reimo Soosar

Commodity. Muzzie brake

Modei il: N/A in Use/in Development in Use
Foreign Exports Control:

 

 

Manufacturer's Website: http~//g_rabcad.com/library/muzzie-brake

  

Manufacturer: Cody Hulett

Commodity Mosln haganth muzz|e brake

Modei |: N/A in Use/in Development: in Use
Foreign Exports Controi:

 

 

Manufacturer‘s Website: htth/grabcad.com/iibrary/mosin~nagant»m44-muzzle-brake

 

0$-4076
ot-zoi l

page 4 of 7

 

 

Manufacturer~. Robert Ronstad

Commodity. _S_u_gpressor 7rnm

Modei I: N/A ln Use/in Developmenr.ln Use
Foreign Exports Contro|:

 

Manufacturer's Website: http://grabcad.comllibrary/suppressor-7mm
nam':' fmi '::>;
Manufacturer: iustin Ri'egel

    

Commodity. 50 cal muzz|e brake

Modei I: N/A in Use/in Development: in Use
Foreign Exports Control:
Manufacturer's website: http://grabcad.com/library/SO-cal-muzzle-brake
Manufacturer: Kiaus Failr Hansen ikiunk4reai)

Commodity: SolidWorks Tutorial: Muzz|e Bralte

Modei »: N/A ln Use/in Development in Use
Foreign Exports Control:
Manufacturer's Website: _ii§_tLJ/solidworks.cadldesign.com/videos/l9681S/Solidworks+tutoriai+Munle+brake

Ex nation/Descn' lion IImftedrooOOcharacrers
ese escontan ra ngs orm eso varousm e ra es. terri isav eot tex ans owto sgnamu e ra eusng s.a esign

rogram.
g Suppoiting Documentation Attached

 

        

 

 

 

13. Sales lriformation: (Seiect One) (See Biock 13 Temp|ate)

Military and commercial sales data must be provided, as well as listing of the military and commercial customers. The information pertains specifically to the commodity/
service in Biock s. Complete the attachment if applicable. (Note: Submit one single file up to 35MB with sales information Do not separate the sales information into
multiple smaller files.)

ij sales information Attachmenr (];empiate;algct_li§aiesinfonnatieoDAnadied

® No Sales

 

EI_Mls_ceD§mus_|nf_e_nm!ien

 

1 4. Has this Commodity been: (Iimited to 100 characters)
a. Has this Commodity been Previously Exported g Yes l:l N° m U"'k"°\”"

if yes, cite U.S. Government licensing jurisdiction and provide license number. if applicable

lasted to the intemet as public domain information. j
b. ties this commodity been the subject or a error c.ii El Y'~‘S l:.i N° |Z| linan

if yes, Cite Ci Number.

(Applicant should list any prior CJ even if not submitted by them. e.g., submitted by Origina| Equlpment Manufacturer (OEM). by the U.S. Govemment or by a third
Pany-l

c. Has this Commodity been subiect to a Department of Commerce Ciassihcation Request? m Y'~" l:l N° m unkn°‘""
if yes, cite U.S. Government licensing jurisdiction and if under Department of Commeice, attach a copy with Export Control Classificatlon Number (ECCN).

 

d. Has this Commodity been Exponed under a Foreign Military Sale (FMS) case? m V¢S m NO ®Unknown
if yes, cite Foreign Military Sale (FMS) case number.

l

 

1 5. Descrlptlon of the commodity and final ODTC action will be posted on the DDTC website for public access based on the information provided in Blo¢lt 5 end
any other descriptive information provided below. if you believe that any information contained in Biock 5 is proprietary, please specifically identify the
information below and provide summarized rationale for DDTC to consider withholding the information from public notice: {Li'mr‘red to 600characrers Addi'rional
justification may be provided as an attachmenr.)

[N/A ]

 

16. Reason for Submittlng C.l: ilimi'red to 600characrersi
F>er request or otcc/Erio, case No. isoootm. ]

 

17. Suggested U.S. Munitions List or Commerce Control List Number:
a. U.S. Munitions List (22 C.F.R. 12 i) Category/Sub Category

in 4

034076 Page 5 of 7
Ol-}Ol 3

 

 

 

 

 

b. Export Adminlstration Regulations (15 CF.R. 730774). Export Control Classif\cation Number

N/A
18. other Mlscellaneous information to be Considered that is not Otherwise included in this Form: (e.g. U.S. Government Agency and point of contact information.)
(limired to 300 characters

 

 

 

 

 

§ Supporting Documentatlon Attached

 

05-4076
o\-zou Fage60i7

 

l l
1 9. App|icantl$ubmittefs Certilication: Note: ONLY this one page must be printed. signed and scanned as an attachment
Undet Penalty Accordlng to Federal Law (See 22 CFR 127. 22 U.S.C 2778. and 22 U.S.C 1001).

lam theauthorized employeeofthecompanydted lnBlodt l,orathird panyasdescrlbed inBiocitZauthorizedtosubmlton behalfofthecompany inBlock4,and
certify as to the accuracy and completeness l the lnionnation provided and have not knowingly omitted information that could have an impact on the final

deteminatio ssued by the U.S. Depa of State. Furtherrnore. i have specific authority to release for publicatlort the text contained in Biock S.
. /U. "" x£_< """" _:> Jahna M. Hattwl§l ___---_°6,2'/2013

 

 

 

 

/ Signature _ ~,. Printed Name Date
By ng this box. prcant a TCE) ail the Commodity jurisdiction determination as well as any other information associated with this case.
The modltylwisdictiondetermln mailedtotheaddreubelowliboxlsnotcheclred.

amc Jahna M. iiartwig
Tltle: Pan.ner

 

 

 

 

 

 

 

 

Company. Williams Mullen PC

Addtess: 1666 K St., NW, Suite 1200

CltY. Washlg!on Sta\e: DC Z|pCode: 20006
Phone l: _2_021-293-8145 Email: |hart_mm ||iamsm\rllen.com

 

 

 

0$-401$ Page 7 d 7

01-20| 3

 

 

 

135-4016 Commodity jurisdiction _(Cl) Detemtlnation¥ Eorm_

mmzacrmman= wwruuwm:rmnrnwpmm::»~a;a
heimann-mw

 

 

the
doledeth mind

 

1. Applcant'slnformatlon: (Sale¢talthatapplyl
Appllcantis: [___] Government [] Manufacturer m Exporter [] Manuiacturefs Representative g Other

Applicant Nam€ rr , c , Defense Distributed

Addresx 711 W. 32nd Street. Apl. 115
City. Austin Srate TX Zip Code: 78705

phone m 503.743.9630 PM/DDTC Reglstni’\l CO*Z (lf applkabl¢)

Removeltem l
Name rra-or olcoou<u Cody R erson
Fhone l: 501-743-9680 Fax t Email: crw@defdlst.org

 

 

 

z. Submltoerlnformatlon ifother than Applcant in Biock 'l: (Complete if applicab|e)
Submitter Name: if , f , Williams Mullen PC

,.

Address: 1666 l< SL. NW. Suite 1200
City. Washingron State: DC Zip Code: 20006

Phone m 202-19343145 l>M/oorc registrant Code: llrappll<ablel

M:l

Name. nom or comm Jahna M. Hartwlg

 

 

 

 

 

Fhone |: 202'293-8145 Fax |: Emall: )hamulg@wll¥amsmullen.com

|'_'] Artachment: Ag[hgn@pgn from Applicant to Submitter authorizing submitter to file on its behalf and to release information in Bloclt 5.
Mgn_qescdntloa_md_§mnlbms_wlm
3. Transact|on Deserlptlon: iNor.e: No request involving Classified information will be considered.l

Thrs Application Represents:

1 ® New Requesr

b~ g Resubmission Prior C.l Case Number.

 

[] stemmed without A<non cnwAl
[:] Reconsideration i|nclude Prior Cl Determination Case Numberl

Summar`lze Reason for Resubmission " 1 ro lzoo¢horactem

 

 

Reiated to Compliance Matter annum lo rzoo¢)momu) E Yes [] No
- ovide disclosure and/or case number (if availab|e| and details to include US. Government Point of Contact. ll status c
t ' .

 

 

 

 

4. Select€o¢nmodlty`l`ype= (Selectalltl\atapply) (22 CF.R. l20.9. 120.l0and 121.8)

 

 

 

m End item m Component/Major [:] Component/Minor m Part m Accessory/Attacl\ment

m Software E] Firmware m Services m System ® lnfom\ation or Technlcal Data
5. Comdl!yl$ervice ln|orrnatlon: (Note: Complete all that apply and if notappllcable. enter 'N/A'.)

a Product Name. Sound Moderator ~ Slip On Data File

b. Modei/Vetsion Number: N/A

c. Pai‘t Numbe¢! NlA

 

d Natlonal Stock Number: N/A
e. Other identifies ill applicable N/A

 

 

 

 

 

f. Mar\ufacturer. vllt
g. Service: N/A
h. Generic Description: STl. file for a slip on sound moderator for an airgun
crs-atm page z or s

0\'20'|3

 

i. Manufacturer's Website: www.defdist.org
). Commodity/Service Website: http'J/defcad.com/sound-moderator/

Note: Only one commodity may be entered; variants require separate submission However, variants of a commodity or a family of commodities closely related. that
is. major characteristics and descriptive information of the commodity are essentially the same and would be included in the same u.S. Munitions List category and
subcategory may be considered

6. Addtlonal Commodity lnforrnatlonlboeurnentatlor\=

(Brochures. Technlcal lnforrr\ation. Drawings. Schematics. Blue Prints, Course Syllabus/l'landouts. Training Matenals.) Attach product datasheet or other tedtnica|
information such dust an informed technical evaluation is possible.) Note. cost in U.S. Doiiars if unit is not listed in drop down lisr. eg. service or training enter the
commodity.

 

 

a Cost Per Unir. 50.00 Copies
b. Documentation Attached: g
c. Patentlnformation: n/a

 

 

7. Comrnod\ql$ervlce Descrlptlon: (iimired to 1200charocters)
Brief summary of commodity or service (e.g. component used in aircraft communication system). Descrlbe the products use (what it does. how it operates the
components/system in which it is used and ali current uses). Specify if commodity/service is controlled or restricted for public release by U.& Government.
ra ora oasp-onsou tor ranalrgun. . pnn ona nter,wou wo wi anairgun, ut

sa
uldliltelymeltilusedwlthafiream

 

I. ldently any special and/or unique characteristics/capabilities iMark all boxes that apply and provide explanation/descriptionl
a. E] Designed to military or intelligence standards or specifications

b. [:] Designed for military application

c m Special characteristics (eg. radiation~hardenl'ng. bailistic protection. hard points, TEMPESTcapability. thermal or infrared signature reduction capability.
surveillance or intelligence gathering capability).

d [:] Commelicial item modified for military application provide nomenclature and model number to differentiate from commercial item.

e. C] Commercial item modified for military application stare specific distinct difference between original commercial item and modified item.

f. [J Servlces (provide comparable informadon as that which provided above and by marking this box. indicate it is for services versus hardwarel.

Explanation/Descnptlon (lf the product is included in a higher assembly or end ltem. identify each higher assembly or end item that incorporates the product and its
use. identify all military applications and military capabilities of the product. and any equivalent products used for military application) Summarize technical details of

sgelglal characteistics (e.g: if ngg intenschation tubes. Mde level of techLo_logy. such as Gen ll. Gen lil, etc.l. {ilmired to 600 characters)

lp:mdilst_oriain

 

 

9. Mlharylcomlnercial Modficatlon of Con\modlty:
a. Was this commodity originally specifically designed or developed for a military use?
E] ¥es g No
bi Was this commodity ongrnally civil and subsequently adapted. configured or modified for a military use?
m Ves E No
c Was this commodity originally military and subsequently adapted. reconfigured or modified for commercial use?
m Yes g No

d. Spec'rfically define the modi&cations/changes and capabilities added to the commodity. List any differences in fonn. fit and/or function between the modified and
unmodified versions: (iimired to 600 chomcrersl

F’F d

m Supportlng Docurnentatlon Attached

 

10. Statua of rroduct Development (Mark the status of the product and provide an explanation/description)
a g in Development
b [] in use
Ex nation/Description iiimired ro 4000 choracrers)
o the best ofDefense Distributed's knowledge this file is conceptual |n nature and has not been used to produce the plastic model of the sound moderator.
[:] Supporting Documentacion Attached

 

11. Fundnpl'listory: (Chec|talltharapply)
include funding source contract or subcontract number and supporting documentation

1 [] USG Aoevcy
b. m Foreign Govemment Agency
c. C] U.S. or Foreign Contractor
d. 8 Self Funded
e [:] university Funded
tion/Descrlptlon (limlled to 600 characters)
o the best of Defense Distributeds linawlme, viii received no funding from any outside source for the creation of the file. 1

 

 

 

os-aon Page 3 of 5
oi-zols

 

|:] Supporting Docurnentation Attached

11. U.S. and/or Foreign Avaifabillty of m Frodt¢ts: (Enter Foreign Export Controis. il known)
m ~m _
Manufacturer: Viit
Commodity. Sound Moderator CAD file
Modei I: N/A ln Use/in Development: in Use
Foreign Exports Control:
Manufacturer‘s Website: M/www.thingiverse.com/tl'iingm
Ex nation/oescription (iimired ro600 characters
s file was published on Thingiverse on March 3. 201 i and is still available on that site. 41
E Supporting Docurnentation Attached
§_&ak}_ln!sttml!lsm
13. Sales Iliformatlon: (Seiect One) iSee Slock 13 Tempiatei
Military and commercial sales data must be provided as well as listing of the military and commercial customers The information pertains specifically to the commodity/

service in Bloclt 8. Complete the attachment if applicable (Note: Submit one single Ble up to 35M8 with sales information Do not separate the sales information into
multiple smaller lilesl

m Sales information Attachment i !§mp]§gg 'B|gglg ]} §§lg§ informgrrgn`)Attached
g No Sales

E._Miseliaees.its_lnf.o.m$!m
14. fla this Commodity been: (Ilrnired to l00 characterx)

a. Has this Commodity been Previousfy Exported g Y€S [:] No m Unitnown
if yes, cite U.S. Govemrnent iicensingjurisdiction and provide license number, if applicable

 

 

 

 

 

 

lasted to the intemet as public domain information

 

b. nas this commodity been the subject ora mm cit Cl Y'~'S I:] N° E U'*"°‘~"
lf yes, Cite 0 Number.
(Applicant should list any prior CJ even if not submitted by them. e.g. submitted by Original Equipment Manufacturer (OEM), by the U.S. Govemment or by a third
rty.)

 

 

c. Has this Commodty been subject to a Department of Commerce Classiflcation Request? m yes [___] N° E UM”°W“
ifyes. cite US. Govemment licensing jurisdiction and if under Departrnent of Commerce. attach a copy with Export Control Classification Number (ECCN).

 

d. Has this Commodity been Exported under a Foreign Military Sale (FMS) case? m Ves [:l No ®Unltnown
if yes, cite Foreign Military Sale iFMSi case number.

l

 

 

15. Descrlpdonofthecomrnodltyandflnalbl)f€actimbemdandnbbf€wdshbrpbi?xmsbaedmthemhunadon pmidedlnllock$and
anyotherdescrlptlvelnformatlenpnvidedbebw."youbeleved\nmylnfomdoncontahndlnlbck$bproprhbry,pleasespeclficalyldentlfythe
information belowand provldesurnrnarbed rationale forDDTCte consider ivltliiioldlngtf\e information from publcnotlee: (Umltedtoéoocharacters. Addidonal
justihcarr'on may beprovided as an attochmentJ

[N/A l

 

16. lawn for Subrnlttlng C.l: (anrrdroaoochawcrm)
[i»er request of orcc/s~o, case No. XX-XXXXXXX. ]

 

 

 

17. Suggeeted U.S. Munitions List or¢ornrnerce Control List Number:

a U.$ Munitions List122 C.F.R 121i Category/Sub Category

[~/A l
b Export Administration Regulations ('iS CF.R. 730-774). Export Control Classiflcation Number

N/A

‘_______________-__-_____'_____________

18. mlhkcehneotis|nformatlontobecomldered thetle not otherwiseinchded in this Form: (e.g. US. Government Agencyand pointofcontact infonnatiorti
(iimired to 300 characters)

 

 

 

 

 

E Supporting Docurnentation Attached

 

 

 

osaors ii 4 ar s
iii-2013 age

 

 

 

1 9. Applinn\l$ubmitter‘s Ceniflcatlon: Note: ONLV this one page must be printed. slgned, md scanned as an attachment
Undef Penalty Accordlng to Federal Law (See 22 CFR 127, 22 U.S.C. 2778, and 22 U.S.C. 1001).
l am the authorized employee of the company cited |n Biock l. or a third party as described ln Blodt 2 authorized to submit on behalfolthe companyin Biock 4. and

certify as to the accuracy and complet _ ol themlormalron provided and have not mowineg omitted |nlormatlon that could have an impacton the hnal
determination lssued by the lJ.S. em ol State. Fu{d'iennore. l have spedlic authority to release for publication the text contained in Biock 5.

/ ov- \' """"_"~> uhm~tnam~lg osm/2013

V c l

, signature _,, .»» printed Nm bare
/ g checking this box, Appliunt au MPDTC\§M| the Commodity wrisdictlon determination as well as any other informath associated with this case.
Commodity Jurisdictlon de manonwil mailed to the address below l{ box ls not d\edced.
k/(ame: Jahha M Hartwig
lltle: Panner
Company: Vl_I|Llams Mullen PC
Address: 1666 K St,, NW. Sulte l 200

 

 

 

 

 

 

 

 

Clty: Washlngton Statec DC z§pc°d¢ 20005
Phone l: 202-293~8|45 Email: ha llarrumull¢n.com
os-am

ol-zol) Page$o{$

 

1. Applicant's lnforrnation: (Seiect all that lpply)
Applicantis; E] Government E Manufacturer m Exporter m Manufacturer's Representative g Other

Appl|cantName:¢r 1 , c,.l ~‘ ‘ Defense Distributed

Address: 711 W. 32nd Street, Apt. 115
City: Austin Slater TX Zip Code: 78705

phone r: 501-743~9680 PM/ootc registrant code: ur applicable)

 

 

 

l£'§.eae»~.l.rrr»"§
Name: team arcor\rmr Cody R. erson
Phone 8: 501 -743~9680 Fax 82 Email: crw@defdlst.org

 

2. Submittor information if other than Applicant in Biock '1: (Complete ll applicable)

 

 

 

 

 

 

Submitter Name: rr , , ¢` , ' ‘ Willlams Mullen PC

Address: 1666 K St1 NW, Suite 1200

City: Washlngton State: DC le Code: 20006
phone I: 202'293-8145 PM/DDTC Registrant Code: (if applicab|e)

 

Name: tranrarcor\urrr Jahna M. Hartwig
Phone #: 202-293-814$ Fax l: Email: ihartwig§rwilllamsmullen.com
m Attachment~ Amhgdza;|gn from Applicant to Submitter authorizing submitter to file on its behall and to release information in Biock S.

 

 

 

3. Transaction Doscrlption: (Note: No request involving Classified information will be considered )
This App|ication Represents:

a- g New Request

b- m Resubmission Prior CJ Case Number:
m Retumed \Mthout Action (RWAJ
cl Reconsideratlon (inc|ude Prior CJ Determination Case Number)

Summarize Reason for Resubmission (llmrredro 1200 zharacrers)

 

Related to Compilance Matter {I/mlredro izoocharacrers) ® Yes [:] No

if rovide disclosure an|d/or case number if available and details to include U. S. Govemment Point of Contact ii status cha es advise DDTC
ase rs su mr att e request o in rts etter to e ense str ut .

pecia||st is assigned to this matter is Ms. Bridget Van Buren.
§-_CammMmlntlsm
4. Seloct Commodity Type: (Seiect all that apply) (22 C,F.R 120.9. 120.10 and 121.8)
m End item m Component/Major i:] Component/Minor m Part l:l AccessorylAttachment
l:] Software m Firmware l:] Services [:] System g informationorTechnical Data

    

   
 
    

 

 

 

S. Commodity/Service information: (Note: Complete all that apply and il not applicable, enter 'N/A".)
a. Product Name: 12 Gauge to .22 CB Sub-Caiiber insert Data Fiies
bt ModeiNersion Number: N/A
c. Pan Number: NIA
d. National Stock Number: N/A
e. Other |d€ntifi€f! ill applicabie) N/A
f
9

 

 

 

 

 

. Manufacturer: Pietro
. Service: N/A
h. Generic Description: SKP CAD file, renderings and text file describing a sub-caliber insert
0$~4076 Page 2 of 5

01'2013

 

i. Manufacturer's Website: www.defdist.org

j. Commodity/Service Website: http://defcad.comli Z-gauge-to-ZZ-cb-sub-ca|lber-lnsert/

Note: Only one commodity may be entered; variants require separate submission. However. variants ol a commodity or a family of commodities closely related, that
is. major characteristics and descriptive information of the commodity are essentially the same and would be included in the same U.S. Munitions List category and
subcategory may be considered.

 

6. Additlonal Commodity information/Documentation:
(Brochures. Technlcal lnformation. Drawlngs. Schematics. Blue Prlnts, Course Syllabus/Handouts, Training Materla|s.) Attach product datasheet or other technical
information such that an informed technical evaluation is possible.) Note: cost in U.S. Dol|ars. if unit is not listed in drop down |ist. e.g. service or training, enter the
commodity.

a. Cost PerUnlt: 50.00 Copies
b. Documentatlon Attached: g

c. patent lnformatlon: n/a

 

7. Commodity/Servico Description: (/imited to 1200 characters)
Brief summary of commodity or service (e.g. component used in aircraft communication system). Describe the product's use (what it does, how it operates, the
components/system ln which lt is used and all current uses). Specify if commodity/service is controlled or restricted for public release by U.S. Govemment.
grimes are a SKP CAD file for a model of a sub-caliber insert, two tendenan of the sub-caliber insert, and ajread me'text file providing information about the

 

ationa| Flrearms Act and the Undetectable Flrearrns Act. This item. if printed on a 30 printer, would be a plastic cylinder with a .22 bore, and would be expected to
all if used with a weapon.

 

 

8. identify any special and/or unique characteristics/capabilities (Mark all boxes that apply and provide explanation/description)
a. E] Designed to military or intelligence standards or specifications

b. |:] Designed for military application

[:] Specia| characteristics (e.g. radiation-hardening ballistic protection. hard points. TEMPEST capability. thermal or infrared signature reduction capabllity,
` surveillance or intelligence gathering capability).

d. |:] Commercial item modified for military application, provide nomenclature and model number to differentiate from commercial ltem.
e. g Commercia| item modified for military application, state specific distinct difference between original commercial item and modified ltem.

f. m Services (provide comparable information as that which provided above and by marking this box. indicate lt ls for services versus hardware).
Explanation/Description (if the product ls included in a higher assembly or end item. identify each higher assembly or end item that incorporates the product and its

use. identify all military applications and military capabilities of the product. and any equivalent products used for military application.) Summarize technical details of
sgel£lal characteristics §e.g. if image lntensilication tubes, provide level of technology. such as Gen |l, Gen lll, etc). (limited to 600choracters)

 

 

LEr_e_dsi_st_Qtislr.\

 

9. Military/Commercial Modlfication of Commodlty:
a. Was this commodity originally specifically designed or developed for a military use?

[:] Yes ® No

b. Was this commodity originally civil and subsequently adapted, conflgured or modified for a military use?
[:] Yes E No

c. Was this commodity originally military and subsequently adapted. reconfigured or modified for commercial use?
|:] Yes E No

d. Speciiically define the modifications/changes and capabilities added to the commodity. List any differences ln form, fit and/or function between the modified and
unmodified versions: {limited to 600 chorar:ters)

rim 1

E] Supporting Docurnentation Attached

 

 

10. Status of product Development: (Mark the status of the product and provide an explanation/description)
a. g ln Development
b. m ln Use
Explanatlon/Descrlptlon (Iirnited to 4000 characters)
g the best of Defense Distributed's knowledge, this file is conceptual in nature and has not been used to produce the insert.
E Supporting Docurnentation Attached

 

11. Funding History: (Check all that apply)
include funding source contract or subcontract number and supporting documentation

a. m USG Agency

b. |:] Foreign Government Agency

c. E| U.S. or Foreign Contractor

d. ® Self Funded

e. E] University Funded

Explanation/Descrlption (Iimited ro 600 characters)

|'; the best of Defense Distributed's knowledge Pietro received no funding from any outside source for the creation of the fi|e. l

 

 

 

Ds4076 Page 3 of 5
o\_zois

 

|:] Supporting Docurnentation Attached

 

12. U.S. and/or Foreign Avaiiabllity of identical Products: (Enter Foreign Export Controis. if known)
® None

   
   

Manufacturei~.

 

Commodity.

 

Modei #: ln Use/in Oeve|opment:

 

Foreign Exports Control:

 

Manufacturer's Website:

 

Expianation/Description (Iimited to 600 characters)

C] Supporting Documentation Attached

13. Sales informations (Seiect One) (See Biock 13 Template)
Military and commercial sales data must be provided, as well as listing of the military and commercial customers The information pertains specifically to the commodity/

service in Biock 8. Complete the attachment if applicable (Note: Submit one single i`iie up to 35MB with sales lnforrnation. Do not separate the sales information into
multiple smaller files.)

 

 

 

 

m Sales information Attachment CLemplate_”§l_Qg_ig}_§_a|_es_|g_Lo_r_m_ggjgnj)Attached
g No Sales
1 4. Has this Commodity been: (limited ro 100 characters)
a. Has this Commodity been i’reviously Exported g Yes m N° m unknown

if yes, cite U.S. Govemment licensing jurisdiction and provide license number. ii applicable.
sted to the intemet as public domain information
b. Has this Commodity been the subject of a Prior Ci? m Yes 13 N° ® unknown

if yes, Cite C.l Number,

(Applicant should list any prior Ci even if not submitted by them, e.g., submitted by Origina| Equipment Manufacturer (OEM), by the U.S. Govemment or by a third
party-l

c. Has this Commodity been subject to a Department of Commerce Ciassification Request? m Yes E] N° g Unkn°Wn
hes, cite U.S. Govemment licensing jurisdiction and if under Department of Commerce, attach a copy with Export Control Classification Number (ECCN).

d. Has this Commodity been Exponed under a Foreign Military Sale (FMS) case? m Y€S m N° EUnknown
if yes, cite Foreign Military Sale (FMS) case number.

 

`l 5. Description of the commodity and final DBTC action will be posted on the DDTC website for public access based on the information provided in Biock 5 and
any other descriptive information provided below. if you believe that any information contained in Block 5 is proprietary, please specifically identify the
information below and provide summarized rationale for DDTC to consider withholding the information from public notlce: (Umlred to600characters. Addlrional
justification may be provided as an anachmenr.)

[N/A l

 

16. Reason for Submitting CJ: il/mir¢d roooacharacrers)
[Per request or orcc/END, case No. XX-XXXXXXX. l

 

17. Suggested U.S. Munitions List or Commerce Control List Number:
a. U.S. Munitions List (22 C.F.R. 121) Category/Sub Category
[N/A |

b. Export Administration Regulations (l5 C.F.R. 730-774), Export Control Classificarion Number
|N/A l

 

18. Other Misce|laneous information to be Consldered that ls not Otherwise included in this Form: (e.g. U.S. Government Agency and point of contact information.)
(limlted to 300 characters)

 

 

 

 

g Supporting Docurnentation Attached

 

 

 

054076 Page 4 of 5
csi-2013

 

 

19. Applicantl$ubmitter‘s Cert.lfication: Note: ONLY this one page must be pilnted. signed, and scanned as an attachment
Under Fenalty Accordlng to Federai Law (See 22 CFR 127, 22 U.S.C. 2778, and 22 U.S.C 1001).
i am the authorized employee of the company cited in Biock l, or a third party as described in Biock 2 authorized to submit on behalf of the company in Biock 4, and

certify as to the accuracy and complete of the information provided and have not knowingly omitted information that could have an impact on the hna|
determination issued by Y. Deparr of State. Furthermore, l have specific authority to release for publication the text contained in Biock 5.

 
   
 
    

l
_ ___..-......._

 
 
   
  
 
 
 

hna M. Hartwig 06/21/2013
Printed Name Date

Commodity lurisdiction determination as well as any other information associated with this case.
ll be mailed to the address below if box is not checked.

/ l Sighatxre

By ecking this box. Applicant authorizes
e Commodity Jurlsdiction dete

E

me: .lahna M. Hartwlg
Tltle: Partner

 

 

 

 

 

 

 

 

 

Company. milams Mullen FC
Address: 1666 K St., N!lLSulte 1200
Clty: Washington State: DC le Code: 20006
Phone |: 202'293-8145 Emall: hartwi `iliarnsmullencom
own Page 5 of 5

01-10|1

 

 

1. Appilcant's informations (Seiect all that apply)
Applicantis~ m Government [] Manufacturer m Exporter E] Manufacturer's Representative® Other

AppilcantName. tr , , - _ Defense Distributed

Address: 711 W. 32nd Street. Apt. 115
City. é\_.istln State: TX Zip Code: 78705

phone I: 501 -743-9680 PM/DDTC Registrant Code: (lfapplicablei
m;'~s'ir ~.

 

..ax\-‘, i.`~.

 

Namec mcnamara Cody it Wilson
Phone |: 501~743~9680 Fax l: Emaii: crw@de_fd_l_st.org

 

 

2. Submlttar information if otherthan Appilcant in Biock 1: (Compiete if applicabie)

Submitter Name: tCorrwy.Oroamnuoni Wi|liams Mullen PC

Address: 1666 K St. NW, Suite 1200

City: W_ashlngton State: DC Zip Code: 20006
Phone |: 202-293»814$ PM/DDTC Registrant Code: m applicabie)

.|-rrt'-\',»r':.'*':'-.'.-it~; ` s » - ~- - 1 7 1
manual du~u);-a:

Name. imitatcmuni =lghna M. Hartwig

Phone |: 202»293-8145 Fax I: Emaii: jha_rtwiggvilliamsmulien.com

[:] Attachment: Agthgnzation from Applicant to Submitter authorizing submitter to file on its behalf and to release information in Biock S.

|E[cansastian_Esclntio_n_md_€emnliansantemaslen

3. Transactlon Descrlptlon: lNote: No request involving Classlfled information will be considered.)

This Application Represents:

a- E New nequesr

b~U Resubmission Prior CJ Case Number.
l:| Recumed without mean iRwAi
g Reconsideration (lnciude Prlor CJ Determination Case Number)

   

 

 

 

Summarlze Reason for Resubmission minimum rzoocnam<rers)

Reiated to Compllance Maner nimmer izoo¢harmm) E Yes [:I No

   
    

        

   

. lsd ssu mtt~ att erequesto l
» alist is assigned to this matter is Ms. Bridget Van Buren.

    

 

 

4. Solect Commodity Type: (Seiect ali that apply) (22 C.F.R 120.9. 120.10 and 121.8)

 

 

 

 

 

 

 

 

 

 

 

m End item l:] Component/Maior l:] Component/Minor l:l Part l:l Accessory/Attachment

n Software l:] Firmware m Services l:] System g information or Technlcal Data
5. Commodity/Sarvicalnfonnation: (Note: Complete ali that apply and if not applicable, enter"N/A'.)

a. Product Name: “The Dirty Diane" Oil Fiiter Silencer Adapter Data Fiie

b. ModeWerslon Number: N/A

c. Part Number. N/A

d. Natlonal Stock Number: N/A

e. Other ldentifier: irrappiicaolai N/A

l Manufacturer: emptythemagazine

g. Service: N/A

h. Generic Description: SolidWorks CAD data n|e for an oil filter silencer adapter
054076 Page 2 016

01-?0|]

 

i. Manufacturer's Website: www.defdistorg

i. Commodity/Service Website: htth/defcad.comlthe-dirty-diane-i 2-28~to-34-16.stp-s3600-oil-fiiter-silencer-adapter/

Note: Only one commodity may be entered; variants require separate submission However. variants of a commodity or a family of commodities closely related. that
Is, major characteristics and descriptive information of the commodity are essentially the same and would be included in the same iJ.S. Munitions List category and
subcategory may be considered

 

6. Additionai Commodity information/Documentation:

iBrochures, Technical Informatlon. Drawings, Schematics. Blue Prints. Course Syilabus/Handouts. Tralning Materiais.l Attach product datasheet or other technical
information such that an informed technical evaluation is possible.) Note. cost in US. Dollars. if unit is not listed in drop down list. e.g. service or training, enter the
commodity.

 

a. Cost Per unit $0.00 Copies
b. Documentation Attached: g
c, Patentlnformation: n/a

 

 

7. Commodity/Serka bescription: (iimltcd to l200cha/ac1ers)

Brief summary of commodity or service (e.g. component used in aircraft communication system). Describe the product‘s use (what it does. how it operates, the
components/system in which it is used and all current uses). Specify if commodity/senrice is controlled or restricted for public release by u$. Govemment.

e sa omputer esign ata eint oi or s e ormat oram o an or ter encer pter at stypica ypr

tainless steei. if printed on a 30 printer, this item could be used as solvent trap adapter, which is used to catch solvents that are used in the process of cleaning a gun.
iie a metal solvent tra ad ter could be used as a silencer. a plastic adapter would likely melt if used with a weapon as a silencer.

     
  

   

 

 

B. identify any special and/or unique characteristics/capabilities (Mark all boxes that apply and provide explanation/description)
a. [] Designed to military or intelligence standards or specifications
b. m Designed for military application

m Special characteristics (e.g. radiation-hardening bailistic protection. hard points, TEMP£ST capability. thermal or infrared signature reduction capability.
` surveillance or intelligence gathering capability).

d.E Commercial Itam modified for military application, provide nomenclature and model number to differentiate from commercial item.
e. m Commercial item modified for military application state specihc distinct difference between original commercial item and modified item.
f. E] Services (provide comparable information as that which provided above and by marking this box, indicate it is for services versus hardware).

Expianation/Descriptlon (lf the product is included in a higher assembly or end item. identify each higher assembly or end item that incorporates the product and its
use. identify all military applications and military capabilities of the product. and any equivalent products used for military application.) Summar|ze technical details of

ssclgiai characteristics ge.g. if image intensification tubes. provide level of technology. such as Gen ll. Gen lll, etc.). {Ilmired to éwcharacters)

 

 

mm

 

9. Military/Commorclal Modification of Commodity:
a. Was this commodity originally specifically designed or developed for a military usei

[:] Yes g No

b. was this commodity originally civil and subsequently adapted. configured or modihed for a military use?
[] Yes g No

c. Was this commodity originally military and subsequently adapted. reconfigured or modified for commercial use?
[:| Yes g No

d. Specifically define the modifications/changes and capabilities added to the commodity. List any differences in form, lit and/or function between the modihed and
unmodified versions: (limited to 600 characters)

f'”` l

[:| Supporting Docurnentation Attached

 

 

10. Status of Product Development: (Mark the status of the product and provide an explanation/description)
a. g in Development
b. m in Use

Ex anation/Descri tion (Hmired to 4000 characters)
lie the best of Defense Distributed's knowledge this file is conceptual in nature and has not been used to produce a plastic oil filter silencer adapter.

n Suppoan Docurnentation Attached

 

 

1 1. Fundlng l-iistory: (Check ali that apply)
include funding source contract or subcontract number and supporting documentation

a. m USG Agency

b. [j Foreign Government Agency

c. g U.S. or Foreign Contractor

d. g Self Funded

e. m University Funded

Ex ianationlDescription (Iimired to 600characrers)

FoLthe best of Defense Distributed`s knowledge emptythemagazine received no funding from any outside source for the creation of the file. l

 

 

 

0$4076 Page 3 of6
Ol-ZDlJ

 

[:] Supporting Docurnentation Attached

 

12. U.S. and/or Foreign Availabiiity of identical i’roducts: (Enter Foreign Export Contro|s. if known)
g None
Manufacturer: infinite Product Solutions

 

      

Commodity: Stainless Solvent Trap 1/2-28 3/4~16 Thread Oil Filter Adapter
Modei |: N/A in Use/in Development in Use

Foreign Exports Control:

 

Manufacturer's Website: http'J/www.infiniteproductsolutions.com/

 
 

Manufacturer: Dead iron Machir\ing

Commodity: 1/2-28 iD X 3/4 - 16 Black Anodized Solvent Trap

Modei I: N/A ln Use/in Development: in Use
Foreign Exports Control:
Manufacturer's Website: www.amazon.com/s/ref=bl sr automotive? encoding=UTFB&held~brandtextbin=Dead%ZOiron%NMachining&node

 

 

ys
orn numerous manufacturers and available as commercial products on many websites. including amazon.com. fsee htth/www.amazon.com/s/ref=nb_sb_noss_1?
ri=search-aligs%BDautomotlve&fleld~keywords=solvent+trap+adapter&rh=n%BA156841Bi%ZCk%BAsolvent+trap+adapter)

g Supporting Docurnentation Attached

lic§aias_lnf_ennaslsm

 

13. Sales informatlon: (Seiect One) (See Biock 13 Tempiate)
Military and commercial sales data must be provided. as well as listing of the military and commercial customers. The information pertains specifically to the commodity/
service in Biock 8. Complete the attachment lf applicable (Note: Submit one single file up to 3SMB with sales infonnation. Do not separate the sales information into
multiple smaller files.)

 

 

[j Sales lnfonnation Attachment qgmg|gtg_'§|gk_]_}_§aies_informatign_”)i\ttached
g No Sales
LE._Missellanee.us.infetmatlan
14. i-ias this Commodity been: (Iimired to 100 characters)
a. Has this Commodity been Previously Exported g Y€S [] N0 E] unknown

if yes, cite U.S. Govemment licensing jurisdiction and provide license numberl if applicable
osted to the intemet as public domain information

b. Has this commodity been the tatum or a near cir [l Y€S l:] N° IZ U'*"°W“

lf yes, Cite Cl Number.
(Appiicant should list any prior CJ even if not submitted by them. e.g., submitted by Original Equipment Manufacturer (OEM), by the U.S. Governrnent or by a third
PNLY)

c. Has this Commodity been subject to a Department of Commerce Ciassification Request? |:l Yes m N° g U"""°W“
lfyes, cite US. Govemment licensing jurisdiction and if under Department of Commerce, attach a copy with Export Control Classification NumbertECCN).

 

d. Has this Commodity been Exported under a Foreign Military Sale (FMS) case? l:] Yes m N° EU"‘“‘°W"
if yes, cite Foreign Military Sale (FMS) case number.

 

1 5. Description of the commodity and final DD?C action will be posted on the DDTC website for public access based on the information provided in Biock 5 and
any other descriptive information provided beiow. if you believe that any information contained in aloclt § is proprietary. please specifically identify the
information below and provide summarized rationale for DD`|’C to consider withholding the information from public notice: (i.lmited to 600characters. Addirional
jusrification may be provided as an arrachmenrJ

lN/A l

 

16. Reason for Submltting C.l: (Iimired re 600 chomms)
li’er request of DTCC/END, Case No. XX-XXXXXXX. l

 

17. Suggested U.S. Munitions List or Commerce Control List Number:
a. U.S. Munitions List (22 C.F.R. 121) Category/Sub Category

 

 

 

 

 

 

|N/A l

b. Export Administration Regulations (15 C.F.R. 730-774). Export Control Classification Number

lN/A l
DS4076 Page 4 of 6

01-2011

 

 

 

18. 0ther Miscellaneous lnfonnation to be Considered that is not otherwise included in this Form: (e.g. U.S. Government Agency and point of contact information.)
(iimired ro 300 characters)

 

 

 

 

g Supporting Docurnentation Attached

 

anxing Page$ofa

 

 

 

 

 

 

 

 

 

 

'§._Anpiicamuhmiste£s_€ettlflsaslen
19. Appiiantl$ubmitter‘s certifications Note: OM.Y this one page must be printed signed and scanned as an attachment
Ur'ider penalty According to Federal law (See 22 CFR 127, 22 U.S.(. 2778, and 22 U.S.C. 1001).
lamtheauthorlzed employeeofthecompany cited in Biock i,ora third partyasdescrfbed in Blo<lr2 authorizedtosubmiton behalfofthecompanyln Biodt¢,and
certify as to the accuracy and completeness of the information provided and have not knowingly omitted information that could have an impact on the final
determination issued by the U.S. Department of State Furthem\ore. l have specific authority to release for pub|intion the text contained in Biock S.
___`..__` laws iiiiranyv_ig osm/2013
/ Slgna /’ Printed flame Oate
checking this box. A zes 001( to email the Commodity lurisdiction determination as weil as any other information assodated with this use.
The€omrnodity.iu nationwillbemailedtotheaddressbeiowifboxknotd\ecioed.
Name: Jahna M HM
T|ile: Partner
Company: Wiliams Mullen PC
Addess; 1666 K 55 NWl Suite 1200
Gv~ WMM Sm¢ DC mode 20006
Phone |: 202-29H145 Emaii: jhartwigm!iamsmul|en.com

 

 

 

 

DS-¢¢le
01~201! pm 6 d b

 

 

 

1. Applicant‘s lnfonnation: (Seiect all that apply)
Appiicantis: m Government m Manufacturer E] Exporter m Manufacturer's Representative® Other

Applicant Name: tcam¢»ny. organization Defense Distributed

Address: 711 W. 32nd Street. Apt. t 15

City: Austin Stater TX Zip Code: 78705
Phone l: 501 -743-9680 PM/DDTC Registrant Code: (if applicable)

 

 

Name: motor orcoma¢n Cody it Wilson
Phone |: 501 -743-9680 Fax ¢: Email: crw@defdist.org

 

2. Submimr Inforrnation if other than Applicant in Biock 1: (Compiete ii applicable)

 

 

 

 

 

Submitter Name: rcanwry,r , Wi|liams Mullen PC

Address: 1666 K St.. NW. Suite 1200

City. Washington State: DC Zip Code: 20006
Phone 02 202-293-8145 PM/UDTC Reglsitant Code: (if app|i¢ab|e)

 

 

  

113 '_'1»..;. i:,’.~?'m-;i.;

 

     

Name: trains arcoan Jahna M. Hartwig
Phone l: 202-293~814$ Fax a: Ernail: lhartwig§williamsmullen.com

[] Attachment: Agghgdza_n'm from Applicant to Submitter authorizing submitter to file on its behalf and to release Informatlon |n Biock S.

 

 

 

3. Transactlon descriptlon: (Note: No request involving Classified information will be considered.)
This Appiication Represents:

‘~ g New Request

b-El commission Prior 0 case Number.
U netumed without Action inwAJ
m Reconsideration (lnciude Prior CJ Determination Case Number)
Sumrnarize Reason for Resubmission {llmitedro izoa¢haracren)

 

Related to Compuance Mattei minimum rzoo¢nam¢mu E ves ij No

if es. rovide disclosure and/or case number (if available and details to include U. S Govemment Foint of Contact if status cha es advise DDTC
ase . is is su mm at erequesto n ts etter to ense istn ut t e

ialist is assigned to this matter is Ms Bridget Van Buren

4. Salect Commodity Typa: (Seiect all that apply) (22 C.F.R 120.9. 120.10 and 121.8)

       
      

 

 

 

 

 

 

 

 

 

 

 

 

 

U End item m Component/Major m Component/Minor [:] Part l:] Accessory/Attachment

m Softwate m Firmware m Services m System g information or Technlcal Data
5. Commodity/Sorvica lnforrnation: (Note: Complete all that apply and ii not applicable. enter “N/A".)

a. Product Name: Voltlock Electronic Biock powder System Data Fiies

b. ModelNersion Number: N/A

c. Fan Number. N/A

dr Nationai Stock Number: N/A

e. Other identifien (if applicablei N/A

f. Manufacturer: Mozi

g. Service: N/A

h. Generic Descript.ion: STL and |GS CAD files for models of cylinders of various bores with a touch hole
05-4076 Page 2 016

01-20|1

 

if Manufacturer's Website: www.defdist.org

j. Commodity/Service Website: http;//defcad.com/voitlock-biack~powder/

Note: Only one commodity may be entered; variants require separate submission. However. variants of a commodity or a family of commodities closely related, that
is, major characteristics and descriptive information of the commodity are essentially the same and would be included in the same U.S. Munitions List category and
subcategory may be considered ‘

 

6. Additional Commodity lnformatlonll>ocumentatlon:
(Brochures. Technical lnformation. Drawings, Schematics, Blue Prints. Course Syilabus/i-landouts, lraining Materla|s.) Attach product datasheet or other technical
information such that an informed technical evaluation is possible.) Note: cost in U.S. Dol|ars. if unit is not listed in drop down |ist. e.g. service or training enter the
commodity.

a. Cost Per Unic $0.00 Copies
b. Docurnentation Attached: g
c. Patentlnforrnation: n/a

 

7. Commodity/Servica Doscriptlon: {limr'tedra 7200 characters)
Brief summary of commodity or service (e.g. component used in aircraft communication system). Describe the product's use (what it does. how it operates. the
components/system in which it is used and all current uses). Specify if commodity/service is controlled or restricted for public release by U.S. Government.

e esaretweve esor so in so varous reswr ar o. evenote esarent ieorrnata onesnte ormat.
hose pieces were printed on a 30 printer and used with an electronic lgnition. the barrel would be e)_tgcted to fail.

 

8. identify any special and/or unique characteristics/capabilities (Mark all boxes that apply and provide explanation/description)
a. n Designed to military or intelligence standards or specifications

b. m Designed for military application

m Speclal characteristics (e.g. radiation-hardening ballistic protection. hard points. TEMPEST capability, thennai or infrared signature reduction capability.
' surveillance or intelligence gathering capability).

d. m Commercial item modified for military application. provide nomenclature and model number to differentiate from commercial item.
e. [:] Commercial item modified for military application state specific distinct difference between original commercial item and modified |tem.
f. [] Services (provide comparable information as that which provided above and by marking this box. indicate it ls for services versus hardware).

Explanation/Description (if the product is included in a higher assembly or end item. identify each higher assembly or end item that incorporates the product and its
use. identify all military applications and military capabilities of the product. and any equivalent products used for military application.) Summarize technical details of

s?ezc_ia| characteristics ge.g. if lm§ge intensihcation tubes. provide level of technology, such as Gen ll, Gen ill, etc.). (Ilmlredro 600characrersl

 

 

9. Military/Cornn\orclal Modlfication of Commodity:
a Was this commodity originally specifically designed or developed for a military use?

m Ves g No

b. Was this commodity originally civil and subsequently adapted, configured or modified for a military use?
[:] Yes g No

c. Was this commodity originally military and subsequently adapted. reconhgured or modified for commercial usei
[] yes ® No

d. Specifically define the modifications/changes and capabilities added to the commodity. List any differences in form, fit and/or function between the modified and
unmodified versions: (lr'mited to 600 characters)

FlT

[] Supporting Docurnentation Attached

 

 

10. Status of Froduct Davelopment: (Mark the status of the product and provide an explanation/description)
a. g ln Development
b, m ln Use
Ex nation/Descri tion {Iimired to 4000 characters)
o the best of Defense Distributed's knowiedge, this file is conceptual in nature and has not been used to produce the plastic cylinders. j
[:] Supporting Docurnentation Attached

 

11. Fundlng i'llstory: (Check all that apply)
include funding source contract or subcontract number and supporting documentation

a. E] USG Agency

b. [:] Foreign Govemment Agency

c. m U.S. or Foreign Conrractor

d. g self Funded

e. [] University Funded

BnationlDescription (/imlted to 600 characters)

h'o the best of Defense Distributed's knowledge Mozi received no funding from any outside source for the creation of the iiie. `|

 

 

 

DS4076 page 3 of 6
0| -201!

 

[] Supporting Docurnentation Attached

 

12. U.S. and/or Foreign Availabiilty ofl§emjgal Products: (Enter Foreign Export Controis, if known)
E] None
. Wl§!i\;rl

Manufacturer: Alian Howard

 

 

 

Commodity: war kmklii6 stainless steel .22 automatic pistol with 6“ barrel CAD Fiies
Modei l: N/A in Use/in Development: in Use
Foreign Exports Control:

 

 

 

 

Commodity: .22lr pistol CAD files
Modei |: N/A ln i.lse/ln Development in Use
Foreign Exports Control:

 

Manufacturer's Website: http://grabcad.com/iibrary/ZZ|r istol

  

 

Commodity. Brovvning Buck!a_rir Threaded Barre|

Modei I: N/A in Use/in Development: in Use
Foreign Exports Control:
Manufacturer's Website: M://grabcad.com/library/browning-buck-mark-threaded-barrel
Expianation/Description (Ilmlted r0600characrers)

ese CAD files are for a models of a complete .22 pistoi, including the barrel and grip. as well as other components and the barrel of a .22 caliber pistol.
E Supporting Docurnentation Attached

 

 

 

 

13. Sales lnformatlon: (Seiect Qne) (See Biock 13 Temp|ate)
Military and commercial sales data must be provided. as well as listing of the military and commercial customers. The information pertains specifically to the commodity/
service in Biock 8. Complete the attachment if applicable (Note: Submit one single file up to 35MB with sales information. Do not separate the sales lnfonnation into
multiple smaller files.)

|:] Sales information Attachment C[emnla_te_'Blggk_j}_§a|g§_|gf_g_;maLiqL')Attached
g rio saies

 

 

1|. Has this Commodity been: (lr'rnited to 100 characters)
a. Has this Commodity been Previously Exported 8 Y¢S m N0 n Unkh°wn

if fs cite U.S. Govemment licensing jurisdiction and govide license numberx il applicable
sted to the intemet as public domain information.

b. Has this Commodity been the subject of a Prior CJ? U Y€S [] N° E Unknown
lf yes, Cite CJ Number.

(Appilcant should list any prior CJ even if not submitted by them. e.g., submitted by Original Equipment Manufacturer (OEM). by the U.S. Govemment or by a third
Pmy.)

 

l

c. Has this Commodity been subject to a Department of Commerce Classification Request? m Yes m N° g unkn°'“"
KLes, cite US. Govemment licensing jurisdiction and if under Department of Commerce. attach a copy with Export Control Classif`ication Number (ECCN).

 

d. Has this Commodity been Exported under a Foreign Military Sale (FMS) case? [:l Y€$ m N° EU"’°\OW"
lf yes, cite Foreign Military Sale (FMS) case number.

d

15. Description of the commodity and final DDTC action will be posted on the DDTC website for public access based on the information provided in Biock 5 and
any other descriptive information provided below. lfyou believe that any information contained in Biock 5 is proprietary, please specifically identify the
information below and provide summarized rationale for DDTC to consider withholding the information from public notice: (l.lmired to 600characters. Addirional
justification may be provided as an attachmenr.)

 

 

 

 

 

 

 

 

 

[N/A l
16. fleason for Submitting CJ: rirm)red re soo¢nara¢rerr)

|Per request or otcc/EN¢), case No. isooo mr j
05-4015 page 4 of 6

0l~101)

17. Suggested li.$. Munitions List or Commerce Control List Number:

a. U.S. Munitions List (22 C.F.Ft 121) Category/Sub Category
[N/A

 

b. Export Adminlstration Regu|ations (lS C.F.R. 730-774), Export Control Classilication Number
w

18. Other Miscellaneous lnformation to be Considered that is not otherwise included in this Fo
(Iimired to 300 characterx)

 

j

nn: (e.g. U.S. Govemment Agency and point of contact information.)

 

 

 

® Supporting Docurnentation Attached

 

 

 

DS-4076
til-2013

page s or 6

 

 

19. Applicantl$ubmitter‘s Certificatiom Note: ONLY this one page must be printed. sigied. and scanned as an attachment
Under Penalty A¢cording to Federai Law (See 22 CFR 127. 22 U.S.C 2778. and 22 US.C. 1001).
lam meauthorized employeeofthecompany 'ted in Biock l.ora third party asdescribed in Biockzauthorized to submiton behalfofthecompanyin Blodt4, and

certify as to the accuracy and complaint e information provided and have not knowingly omitted information that could have an impact on the final
determln on issued by the iJ.S art of State. Funhermore, l have specific authority to release for publication the text contained in Blodr 5.

,,',`<`~”~~~~--

\ `\\Jam ~\. Hanwig osm/2013

/ Sigriature '_' "~'"""‘ Printed Name Date
g checking this box. Napilcant auth TC to ail the Commodity lurisdiction determination as well as any other information associated with this use
he Commodity lurisdiction determ na w mailed to the address below if box is not checked.

 

      
    

'\

amc )ahna NL Hartwig
Tlti¢ Partner

 

 

 

 

 

 

 

 

 

Company. Wliliams Mullen PC
Address: 1666 K St.l NWl Suite 1200
City: Washington State: DC Z|p Code: 20006
phone |: 202-293-8\45 Emall: mgm 'Iiiamsmu|len.com
owen Fage 6 al 6

ill-1013

1. Applicant's slnformatlon: (Seiectallthatapply)
Applicantix m Governrnent n Manufacturer |:] Exporter D Manufacturer's Representative® Other

Applicant Name: 'r r‘ Defense Distributed

 

Address: 711W.32nd$treet.Apt.1lS
City: Austln State: TX ZipCode: 78705

Phone ¢: 501-743~9680 PM/DD'l’C Registrant Code: m app"¢ab|e)

 

.-.i " `
."' .-!` “

Name: mm orcomm) Cg_dy it. Wilson
Phone l: 501-743-9680 Fax ¢: Emall: crw@deldlst.org

 

 

2. Submitter information if other than Applicant ln Bioclt 12 (Complete if applicabiel
Submitter Name: tr c ~ williams Mullen ?C

1- 1 v

 

 

 

 

 

Address: 1666 K St., NW. Suite 1200
City: Washington State: DC Zip Code: 20006
Phone 01 202-293~8145 PM/DDTC Registrant Codec m applicabie)

 

   

Name: monarcer Jahna M. Hartwig
Phone |: 202-293-8145 Fax I: Email: lhartwig¢willlamsmullen.com
|:] Attachment Agmgnzanm from Applicant to Submitter authorizing submitter to file on its behalf and to release information in Blocir S.

 

 

3. Transaction Description: (Note: No request involving Classified information will be considered.)
This Application Represents:

1 E New Requesr

b- m Resubmission Prior CJ Case Number:
\:l Returned Wlthout Action lRWAl
U Reconsideration (lnciude prior CJ Determination Case Numberl
Summarize Reason for Resubmission riirniredto tzoccharomrsi

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reiated to Compiiance Matter riimmdto tzoo¢hara¢rm) E Yes I:_I No
- - ovide disclosure and/or case number if available and details to include ti S. Govemment Point of Contact. if status cha ~ » advise DDTC.
-~att erequesto ' strut -- t ' ' 1 ‘
alist is assigned to this matter is Ms. Brldget Va_____n Buren.
§._Cemmmiint.mactln.tlon
4. Select Commodity Type: (Seiect all that apply) (22 C.F.R 120.9. 120.10 and 1213)
El ind item |:l componenumajor Cl component/moor l] wm |'_'l masson/Attachment
cl Software m Finnware n Services m System g information or Technical Data
5. Commodity/Service lnformatlon: (Note: Complete ali that apply and if not apdicable, enter "NIA'.)
a. Product Name: VZ-SB Front Sight Data Fiies
b. ModeWersion Number: N/A
c. Part Number: N/A
d. Natlonal Stoclt Number: N/A
e. Other ldentiiier: ar applicable N/A
f. Manufacturer: Reimo Soosaar
g. Service: N/A
h. Generic Description: Solidworks CAD file and rendering of a model of a site for a VZ-Sti rifle.
05-4016 Page 2 of 5

01~201|

 

l. Manufacturer's Website: www.defdist.org

}. Commodity/Service Website: http://defcad.com/vz-SS-front-sight/

Note: Only one commodity may be entered; variants require separate submission, However, variants of a commodity or a family of commodities closely reiated, that
is, major characteristh and descriptive information of the commodity are essentially the same and would be included in the same U.S. Munitions List category and
subcategory may be considered

 

6. Addltional Commodity lnformatlon/Documentatlon:

(Srochures. Technical lnlormation. Drawings, Schematics, Blue Prints, Course SyllabuslHandouts. Training Materiais.) Attach product datasheet or other technical
information such that an informed technical evaluation is possible.) Note: cost in U.S. Doilars. if unit is not listed in drop down list, e.g. service or training. enter the
commodity.

 

a. Cost PerUnlt: 50.00 Copies
b. Docurnentation Attached: g
c. patent lnformation: n/a

 

 

7. Commodity/Servlce Description: (Iimited to 1200 charactersi
Brief summary of commodity or service (e.g. component used in aircraft communication system). Describe the product's use (what it does, how it operates. the
components/system in which it is used and all current uses). Specify if commodity/service is controlled or restricted for public release by U.S. Government.

e esarea or ern . eormatan aren rngo am oasrgtora v n e.liprintedonaBDprinterandusedwithaweapo:|
he si ht would be expected to fail.

 

 

 

8. ldentify any special and/or unique characteristics/capabilities (Mark all boxes that apply and provide explanation/description)
a. [j Designed to military or intelligence standards or specifications

b. n Designed for military application.

c m Speciai characteristics (e.g. radiation-hardening ballistic protection, hard points, TEMPEST capability. thermal or infrared signature reduction capabilityl
' surveillance or intelligence gathering capability).

d.[] Commercial item modified for military application. provide nomenclature and model number to differentiate from commercial item.
e. [:| Commercial item modified for military application. state specific distinct difference between original commercial item and modified ltem.
f. [:] Services (provide comparable information as that which provided above and by marking this box, indicate it is for services versus hardware).

Explanation/Description (if the product is included in a higher assembly or end item, identify each higher assembly or end item that incorporates the product and its
use. identify all military applications and military capabilities of the product. and any equivalent products used for military application.) Summarize technical details of
s%gial characteristics (e.g. if image intensii’rcation tubesl provide level of technologyl such as Gen ll. Gen lli, etc.). {ilmr'ted to 600characters)

 

 

9. Military/Commercial Modlfication of Commodity:
a Was this commodity originally specifically designed or developed for a military use?

[] Yes E No

b. Was this commodity originally civil and subsequently adapted. configured or modified for a military use?
E] Yes E No

c. Was this commodity originally military and subsequently adapted, reconfigured or modified for commercial use?
[:] Yes g No

d. Specificaily define the modifications/changes and capabilities added to the commodity. List any differences in form, fit and/or function between the modified and
unmodified versions: (Ilmit¢d to 600 choracters)

r/A g

E] Supporting Documentallon Attached

 

1 0. Status of Product Development: (Mark the status of the product and provide an expianation/descr|ption)
a. g in Development

b. m in Use
Exglanation/Descrlption (iimited to 4000 characters)

o the best of Defense Distributed's knowledge this file is conceptual in nature and has not been used to produce a plastic rifle sight model. J
|:] Supporting Docurnentation Attached

 

11. Fundlng History: (Check all that apply)
include funding source contractor subcontract number and supporting documentation

a [:] USG Agency

b. [:] Foreign Govemment Agency

c_ E] U.S. or Foreign Contractor

d. g self Funded

e. m University Funded

Explanatlon/Description (Iimit¢d to 600 characters)

 

to the best of Defense Oistributed's knowige, Reimo Soosaar received no fundigg from any outside source for the creation of the tile. l

owen p,
o\.zora ge 3 d s

 

 

[:] Supporting Docurnentation Attached

 

12. U.S. and/or Foreign Availabillty of |§gntk§] Products: (Enter Foreign Export Controls, if known)
|:] None

Manufacturer: Reimo Soosaar

 

  

    

Commodity: Front sight for vz.SB rifle
Modei t: N/A in Use/in Development: in Use

Foreign Exports Control:
Manufacturer's Website: httpJ/grabcad.com/iibrary/froht-sight-for-vz-dot-S&rifie

 

Explanation/Description (Iimired to 600characrers)
l'l’his file was published on Thingiverse in December 2012 and is still available on that site. l
® Supporting Docurnentation Attached

liales_lrsfonnasi_en

13. Sales lnformatlon: (Seiect One) (See Biock 13 Template)
Military and commercial sales data must be provided, as well as listing of the military and commercial customers. The information pertains specifically to the commodity/

service in Biock 8. Complete the attachment if applicable (Note: Submit one single file up to 35MB with sales information 00 not separate the sales information into
multiple smaller files.)

[:] Sales information Attachment Mgigg_ig_mlgs_lnfolm.a_tlgnllmtached
g No Sales

 

 

 

14. lies this Commodity been: (lr'mited to ioacharacrers)

a. Has this Commodity been Previously Exported g Ye‘
if yes, cite US. Government licensing jurisdiction and provide license numberl if applicable

g No E] Unltnown

Fosted to the lnternet as public domain information j

b. Has this Commodity been the subject of a Prior CJ? [:] Yes m N° ® U“k"°"""

if yes, Cite CJ Number.
(Applicant should list any prior CJ even if not submitted by them, e.g., submitted by Original Equipment Manufacturer (OEM), by the U.S. Government or by a third

party.)
l

 

c. Has this Commodity been subject to a Department of Commerce Classification Request? l:] Y'~’S C] N° g U“\‘"°W"
lf yes. cite U.S. Govemment licensing lurisdiction and if under D_epartment of Commerce, attach a copy with Export Control Clgssification Number (ECCN).

 

d. Has this Commodity been Exported under a Foreign Military Sale (FMS) case? m Ye‘ m N° EU“'“"°W"
if yes, cite Foreign Mintary Sale (FMS) case number.

 

1 5. Description of the commodity and final DDTC action will be posted on the DDTC website for public access based on the information provided in Blodt 5 and
any other descriptive information provided below. if you believe that any information contained in Biock 5 la proprietary, please specifically identify the
information below end provide summarized rationale for DDTC to consider withholding the information from public notice: (Umired to 600 characters Adrmional

justification may beprovided as an attachment.)

rul 4

16. lleason for $ubmitting CJ: lllmir¢d toooocharacrerr)
|Per request or orcc/F.No. case No. 1 30001444. ]

 

 

17. Suggested u.$. Munitions List or Commerce Control List Number:
a. U.S. Munitions List (22 C.F.R 121) Category/Sub Category
N/A l

b. Export Administration Regulations llS C.F.R. 730-774), Export Control Ciassification Number

itt g

18. other Mlacelleneous lnfonnation to be Consldered that ls not otherwise included in this Form: (e.g. U.S. Govemment Agency and point of contact information.)
(iimited to 300 chalacrers)

 

 

 

 

 

E Supporting Docurnentation Attached

 

 

 

054076 page 4 of 5
Ol-?°U

 

 

 

19.Appkontl$ubl\imr’a(ertification: Note: ONLVdusmepagennrstbepinted.§gned.andscamedasanattedenent
Undet Pel\alty A<cordfnq to Fedelal l.aw (See 22 CFR l27. 22 U.S.C 2778, and 12 U$C. 100l).

larntheeuthoriaedenployeeofthecompanycitedlnBloclti.orathirdpartyasdescrbedinBlodtZaud\orizedtosubmitonbehalfofthecornpanylndockl.and

 

 

oertifyastothe cymdcomplelenesoff.heinformationprovidedandhavenotlaroMngfyonittedh\fonnatlmmatcmldhavemimpedmd'nlhd
ear Nmu?;§\dsm¢.wmchmsaedt<ammdemr¢puuwmaemmmms
'/ /‘§ /+ """'\ immunian osm/2013
/ 'sidruwre _,,..»--»-’ errmdName pate
g By gthlsbox.Applicant CtoernalltheComrnoditthlisdictiondeterminationaswelesanyotherhforrnaiionesaodatedwlththlscase_
e(ornmodl!y.lurlsdktion wllbernailedtotheaddrmbelotulfbottlsnotd\edted.

Nam¢ .lahna ll
Trtle: Partrret

 

 

 

 

 

 

 

Cornpany:Wi.emsMullenFC

Address leeel(§§,ilw,$uitel?w

City: Mg\ State: DC ppm m
tamm 202-293-a\4s £rnail: an

 

 

 

 

Do-¢?e
owen Pagest

 

 

i. Applicant‘s lnfom\ation: (Seiect all that apply)
Applicantis: m Government m Manufacturer U Exporter E] Manufacturer's Representative® Other

Applicant Name: if s , r‘-w Defense Distributed

 

Address: 71 l W. 32nd Street, Apt. l lS
City. Austin State: TX Zip Code: 78705

rhone ri; 501~743-9680 PM/r:)orc registrant code rif appricabre)

Name: team arcmts¢u Cody il iMlson
Phone r. 501-743~9680 Fax I: Email: crw@defdist.org

 

 

2. Submltter information if other than Applicant in Biock ‘l: (Complete if applicable)
Submitter Name: tr , , r‘ , ' ' , Wi|liams Mullen PC
Addtess: l666 K St.. NW, Suite 1200
City. washir_rgton State DC Zip Code: 20006

Phone ii: 202-mens r>M/oorc negrstiant code m applicable

Name: team arcor-mir Jahna M. Hartwig
Phone l: 202-293~8145 Fax e: Emaii: ihartwingiliiamsmuilen.com

[:] Attachment: moman from Applicant to Submltter authorizing submitter to file on its behalf and to release information in Biock 5.

 

 

 

3. `l’rensection Description: (Notc No request involvi Classlfied information will be considered.)
This Application Represents:

a g New Request

b- Cl nesubmission Prior cr case Number.
C| returned without Actroti titwA)
l] necensrderatron rin¢ruae Prior cr oet¢rmrtiatron case Numbet)
Summarize Reason for Resubmlssion rumrred ia 1200 characters

 

 

 

 

 

 

Related to Compliance Matter trim/red to 1100 rharacr¢rs) ® iles g No
If s ovide disclosure and/or case number (if available and details to include U.S. Govemment Point of Contact. if status cha es advise DDTC
ase twins CJ rs submitted atthe request o in its etter to ense stri t at ay . . om e
allst is as ned to this matte_r is Ms. Brld_get Van Buren.
Si_§szmmst.dl!!_%mlmlm
4. Solect Commodity Type: (Seiect all that apply) (22 C.F.R. 120.9. 120.l0 and 121.8)
m End item l:l Component/Major g Componenthinor l:] Part m Accessory/Attachment
El Software m Flrmware m Services m System g information or Technlcal Data

 

5. Commodity/Servicelnformatlon: (Note: Complete all that apply and if not applicable, enter "N/A'.)
a. Product Name: Springfie|d XD-40 Tactica| Slide Assembly Oata Fiies
b. Modei/Version Number: N/A
c. Part Number: N/A
d. National Stoclt Number: N/A
e. Olher |det‘itlflet: ilf applicable) N/A
f

 

 

 

 

 

. Manufacturer: Gary G
g. Service: N/A
h4 Generic Description: Nineteen SolidWorks CAD data files for components of a Springfield XD-40 Tactical Slide Assembly
aware Page 2 of 6

01-20\)

 

i. Manufacturer‘s Website: www.defdist.oig

j. Commodity/Service Website: htth/defcad.com/springfield-xd~40-tacticai-slr'de~assembiy/

Note: Only one commodity may be entered; variants require separate submission However. variants of a commodity or a family of commodities closely related. that
is, major characteristics and descriptive information of the commodity are essentially the same and would be included in the same U.S. Munitions List category and
subcategory may be considered

 

6. Additional Commole lnforrnetion/Docurnentatlon:
(Brochures, Technlcal information Drawings. Schematics, Blue Prints, Course Syllabus/Handouts, Training Materiais.) Attach product datasheet or other technical
information such that an informed technical evaluation is possible.) Note: cost in U$. Do|lars if unit is not listed in drop down list, e.g. service or training. enter the
commodity.

 

a. CostPer unit: $0.00 Copies
b. Documentation Attached: g
c. Patent lnfonnation: n/a

 

 

7. Commodity/Service Description: (iirni‘red to l200 characters)
Brief summary of commodity or service (e.g. component used in aircraft communication systemi. Describe the products use (what it does, how it operates. the
components/system in which it is used and all current uses). Specify if commodity/service is controlled or restricted for public release by US. Government.

 

e es are nineteen omputer rgn ata es n t o . e format for models of components of a pistol slide for ih?$pringfield
D~40. The components, if printed on a 30 printer, would be plastic pieces in the shape of the components of the slide assembly. but would be expected to fail if used
th a weapon

 

 

 

B. identify any special and/or unique characteristics/capabilities (Mark all boxes that apply and provide explanation/description)
a. E] Designed to military or intelligence standards or specifications
b. m Designed for military application.

c m Speclal characteristics ie.g. radiation-hardening ballich protection hard points, TEMPEST capability. thermal or infrared signature reduction capability.
surveillance or intelligence gathering capabllity).

d. [] Commercial item modified for military application provide nomenclature and model number to differentiate from commercial item.
e. E] Commercial item modified for military application. state specihc distinct difference between original commercial item and modified ltem.
f. m Services (provide comparable information as that which provided above and by marking this box. indicate it is for services versus hardware).

Explanation/Description (lf the product is included in a higher assembly or end item. identify each higher assembly or end item that incorporates the product and its
use. identify ali military applications and military capabilities of the product. and any equivalent products used for military application.) Summarize technical details of
s$gia| characteristics ge.g. if image intensification tuber, provide level of technology. such as Gen ll, Gen lll. etc). (limited t0600characrers)

 

 

9. Military/Commercial Modificetion of Comrrrodity:
a. Was this commodity originally specifically designed or developed for a military use?

[] Yes ® No

b. Was this commodity originally civil and subsequently adapted. configured or modified for a military use?
[:| Yes E No

c. Was this commodity originally military and subsequently adapted. reconhgured or modified for commercial use?
m Ves ® No

d. Spec|flcaliy define the modifications/changes and capabilities added to the commodity. List any differences in form, fit and/or function between the modified and
unmodified versions: {l/mited to 600characrers)

r”" i

|:] Supporting Docurnentation Attached

 

 

10. $tatus of Product Development (Mark the status of the product and provide an expianation/description)

a. E in Development

b. |:] in use

Explanation/Description {Ii'mited to 4000 characters)

ho the best of Defense Distributed's knowiedge. this file is whch in nature and has not been used to produce the plastic model of the slide assembly. ]
[:] Supporting Documentation Attached

 

‘l l. Fundlng Hlstory: (Check all that apply)
include funding source contract or subcontract number and supporting documentation

a. |:] USG Agency
b. E] Foreign Govemment Agency
c. g U.S. or Foreign Contractor
d. E Self Funded
e. |:| University Funded
Ex lanation/Description (lrmited t0600characrels)
o the best of Defense Distributed's knowledge, Gary G received no funding from any outside source for the creation of the file.

 

 

 

954075 Page 3 of 6
or~zot a

 

[:] Supporting Docurnentation Attached

 

12. U.S. and/or Foreign Availabillty of identical products: (Enter Foreign Export Controls. if known)

‘”'.'.u

 

Manufacturen Reimo Soosaar

Commodity. Pistol Slide CAD files

Modei irc N/A in Use/in Development ln Use
Foreign Exports Control:

 

Manufacturer's Website: http://grabcad.com/library/pistol-slide-i

Mi

Manufacturer: Dominic Megal|

Commodity: Glock 21 slide

Modei I: N/A in Use/in Development' ln use
Foreign Exports Control:

 

 

 

Manufacturer: Steven Kiley
Commodity'. Rea| sig 9226 slide
Modei l: N/A in Use/in Development in Use

Foreign Exports Control:
Manufacturer's Website: http://grabcad.com/library/real-sig-p226»slide

..».,

 

. »,
Manufacturer: mutlu
Commodity: Colt mi9ll slide assembly
Modei li: N/A in Use/in Development in Use
Foreign Exports Control:
Manufacturer's Website: http://qrabcad.com/lib@_ry/coit-m191 i-slide-assembly
E;planation/Description (llmlted to 600 characters)

ese CAD files contain drawi;ng_s for models of various slide mechanisms l
[:] Supporting Docurnentation Attached

 

 

 

 

13. Sales lnformatlon: (Seiect One) (See Biock 13 Temp|ate)

Military and commercial sales data must be provided. as well as listing of the military and commercial customers. The information pertains specifically to the commodity/
service in Biock & Complete the attachment. if applicable. (Note: Submit one single file up to 3SMB with sales information Do not separate the sales information into
multiple smaller files.)

ij Sales Inforrnation Attachment lIempjate_;Ig§k_l}_§ales_LQfm§_ti_p_r[)Attached
E No Sales

£._Mls_elimsouslnfennasim

14. Has this Commodity boom (llrriited to lwcharacters)

 

 

 

a. Has this Commodity been Prevlously Exported g ye‘ m N° m U"k"°“'"
lfyes, cite US. Govemment iicensingjurisdiction and provide license number. if applicable
osted to the intemet as public doma_in information. l
b. Has this Commodity been the subject of a Prior C.l? m Yes L_.l N° E U"k"°“'“

if yes, Cite CJ Number.
(Appllcant should list any prior CJ even if not submitted by them, e.g., submitted by Original Equipment Manufacturer (OEM). by the U.S. Govemment or by a third
M"y-l

c_ Has this Commodity been subject to a Department of Commerce Classification Request? m Yes m N° g U“k“°W"
lfyes, cite US. Govemth licensing jurisdiction and if under De_@rtment of Commerce. attach a copy with Export Control C|assification NumberiECCN).

 

a. Has mrs commodity been Exponed under a Foreign Military sale rFMsi case.> Cl Yes l:] N° ®U"k"°wn
lLyes. cite Foreign Military Sale iFMS) case number.

 

Ds4o75 Fage 4 0f6
oi-zoia

 

 

 

15. Description of the commodity and final DDTC action will be posted on the DDTC webslte for public access based on the information provided in Biock 5 and
any other descriptive information provided below. lf you believe that any information contained in Bloclt 5 ls proprietary, please specifically identify the
information below and provide summarized rationale for DDTC to consider withholding the information from public notice: {Limited t0600characters. Addifionai
justification may be provided as an arrachment.)

|N/A l

 

16. Reason for Submltting CJ: rii'mired ro ooa¢namcren)
[Per request or orcc/£No. case No. i 30001444. |

 

17. Suggasted U.S. Munitions List or Commerce Control List Number:
a. US. Munitions Ust (22 C.F.R i21) Category/Sub Category

N/A j

b. Export Administration Reguiations (l S C.F.R 730»774). Export Control Classlfication Number
[N/A |

 

18. other Miscellaneous information to be Considered that is not Otherwise included in this Form: (e.g. U.S. Govemment Agency and point of contact information.)
(/imited to 300 Characters)

 

 

 

 

g Supporting Docurnentation Attached

 

 

tds-doris p
oi-zou age Sof6

 

 

§,_Apnlinn!l§nhml$!£fi.§lnlflgll£n

 

19.Applicai\tl$umetur‘s Cenlflcation: Note ONLV this onepagemustbeprinfed.$lg“ed.andscanned asanattachment.
Undel’Pv'\ol!yAc<otdlhgboFedetal Law($eeDCFRlU, 22U.,S.C2778 andZZU.S.C. 1001).

lamtheaulhorlzedemployeeofthecompanydtedinBlodtl orathirdpartyasdescribedlnBiocitZauthorizedtosubrnltonbehalfofthecompanylnBlodtl, and
certifyasto theaoctracy and completeness information provided and have notlrnowinglyomitted information that could have an linpacton melinal

 

MUS State Furthermore|havespedflcauthoritytoreleaseforpublicationthetextcomainedmBiock$.
_ "m""`°""’.lahn\M Hartwig 06/2\/20|3
/ Signatufe ,.-"..- Ptinied flame Date
g By ' this box, Applicant authorizes DQTC .em Commodity lurisdiction determination as w$ as any other information assodated with this case.
Comrnodty.liuisdlction determine ll to theaddnas below lfboxlsnotchedted.

Name: lawn MM__
Tltle. Partner

Company: wlliams Mullen PC

Address: 1666 KSL‘NW, Suite 1200

Clty. Washington 5\1¥¢= DC ZipCode: 20006
Fhone l: 2_0_2:293~8\45 Email: Mar_ns_mw

 

 

 

 

 

091076 pm g d 5
itt-ml s

